UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELWARE

UNITED STATES OF AMERICA
v. Docket No.: 2:17-CR-00197-001
RICHARD BOYLE

DEFENDANT’S SENTENCING MEMORANDUM

Respectfully submitted,

By: s/ Nine V. Tinmart
NINO V. TINARI, ESQUIRE
Attorney Identification No.: 04296
1528 Walnut St, Suite 1212
Philadelphia, PA 19102
T: 215-790-401 0/F: 215-790-4002
INDEX TO DEFENDANT’S SENTENCING MEMORANDUM
AND SUPPORTING DOCUMENTS

A. OFFENSES AND PENALTIES
B. STATEMENT OF LAW: SENTENCING CONSIDERATIONS

C. IMPOSITION OF SENTENCE PURSUANT TO 18 U.S.C. § 33533 (A):
FACTORS TO BE CONSIDERED IN IMPOSING A SENTENCE
AND REASONS FOR DOWNWARD VARIANCE AND/OR DOWNWARD
DEPARTURE

 
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELWARE

UNITED STATES OF AMERICA

v. : Docket No.: 2:17-CR-00197-001

RICHARD BOYLE

A. OFFENSES AND PENALTIES

COUNTS 1, 3,4, 6, 8, 10, 12, 14, 16, 18, 20:

Bank Robbery

18 U.S.C, § 2113(@)

Not more than 20 years of imprisonment/$250,000 fine
(Class C felonies)

COUNT 2:

Using and carrying a firearm during and in relation to a crime of violence
18 US.C. § 924(0) D(A

5 years to life imprisonment/$250,000 fine

(Class A felonies)

COUNTS 5, 7, 9, 11, 13, 15, 17, 21:

Brandishing, using, and carrying a firearm during and in relation to a crime of violence
18 U.S.C. § 924(c) 1 AIG)

7 years to life imprisonment/$250,000 fine

(Class A felonies)

COUNTS 22-31:

Money laundering

18 U.S.C. § 1956

Not more than 20 years imprisonment/$500,000 fine
(Class C felonies)

 
B. STATEMENT OF THE LAW: SENTENCING CONSIDERATIONS

PROCEDURE OF THE SENTENCING COURT

a) United States v. Booker
Following the Supreme Court’s decision in United States v. Booker, 543 U.S. 220 (2005),
sentencing courts should engage in a three-step approach to federal sentencing.

First, the court should apply the sentencing guidelines to establish the sentencing
guideline range. Gall v. United States, 552 U.S. 38 (2007) (stating that the district court should
begin all sentencing proceedings by correctly calculating the applicable guideline range, and that
“to secure nationwide consistency, the Guidelines should be the starting point and the initial
benchmark”).

Second, the court should determine whether a departure is consistent with the guidelines.
See, e.g., United States v. McBride, 434 F.3d 470 (6th Cir. 2006) (holding that guideline
departures are still a relevant consideration for determining the appropriate guideline sentence);
United States v. Jordi, 418 F.3d 1212 (1ith Cir. 2005) (stating that “the application of the
guidelines is not complete until the departures, if any, that are warranted are appropriately
considered”); see also United States v. Lofink, 564 F.3d 232 (3d Cir. 2009) (holding that a district
court’s failure to rule on the defendant’s departure arguments constitutes procedural error). But
see United States v. Johnson, 427 F.3d 423 (7th Cir. 2005) (stating that the defendant’s “framing
of the issue as one about ‘departures’ has been rendered obsolete by our recent decisions
applying Booker,” and holding that “[ijt is now clear that after Booker what is at stake is the
reasonableness of the sentence, not the correctness of the ‘departures’ as measured against pre-

Booker decisions that cabined the discretion of sentencing courts to depart from guidelines that
were then mandatory”); United States v. Mohammed, 459 F.3d 979 (9th Cir. 2006) (holding that,
in light of Booker, it would “treat such so-called departures as an exercise of post-Booker
discretion to sentence a defendant outside of the applicable guidelines range” and subject it to a
“unitary review for reasonableness, no matter how the district court styles its sentencing
decision”); see also United States v. Brown, 578 F.3d 221 (3d Cir. 2006) (vacating and
remanding where district court failed to distinguish whether above guideline sentence was
product of a departure or a variance); United States v. Miller, 479 F.3d 984 (8th Cir. 2007)
(holding that conflating departure considerations and the variance analysis can be harmless error
where the ultimate sentence is not unreasonable).

Third, the court should determine whether a variance (a sentence outside the advisory
guideline system) is warranted under the authority of 18 U.S.C. § 3553(a).

a. GENERAL PRINCIPAL

A court may impose a sentence outside the properly calculated sentencing guideline
range through either a departure or a variance.

A “departure” is typically a change from the final sentencing range computed by
examining the provisions of the Guidelines themselves. It is frequently triggered by a
prosecution request to reward cooperation . . . or by other factors that take the case “outside the
heartland” contemplated by the Sentencing Commission when it drafted the Guidelines for a
typical offense, A “variance,” by contrast, occurs when a judge imposes a sentence above or
below the otherwise properly calculated final sentencing range based on application of the other
statutory factors in 18 U.S.C. § 3553(a).1.

A “variance” outside the guideline range provided for in the Guidelines Manual should

occur after consideration of all relevant departure provisions. Courts have held that variances are
not subject to the guideline analysis for departures. In some situations, a prohibited ground for
departure may be a valid basis for a variance. Variances are not subject to notice requirements
applicable to departures. A court may grant a departure and a variance in the same sentence (e.g.,
a departure for substantial assistance and a variance for the defendant’s history and
characteristics),

b) The impact of the Supreme Court’s Decision in Gall v. United States

Tn light of the United States Supreme Court’s decision in Gall y. United States, 128 S.Ct.
586,552 U.S (2007), Gail reinforces the district court’s broad discretion in selecting a sentence
outside the Guidelines range, whether by applying traditional Guidelines departure or by
granting a variance under 18 U.S.C. §3553 (a). Gall forbids an appellate court from substituting
its own judgment for that of the district judge, so long as the district judge explains his sentence
with reasons supported by the record and tied to the considerations of §3553(a).

i. The Gall Case

In Gail, the district court sentenced Brian Gall, a participant in an ecstasy distribution
conspiracy, to a term of probation for thirty-six months. This was a downward variance from a
Guideline range of thirty to thirty-seven months imprisonment. /d at 591. Gall had withdrawn
from the conspiracy a few months after he had joined it, ceased selling or using illegal drugs of
any kind, graduated from college, started a career, and otherwise lived a reputable life for years
preceding his sentence. Jd. The sentencing court received a “flood” of letters in support of Gall
from members of the community. /d at 593.

Applying the factors thus enumerated in §3553(a), the district judge determined that a
sentence of probation was “Sufficient, but not greater than necessary to serve the purposes of

sentencing.” Jd, This decision was made in light of Gall’s post-offense conduct, the support

 
offered by his family and friends, his lack of any criminal history, and his youthful age at the
time of the offense conduct. /d. The district judge further justified said sentence in that a

sentence of probation would reflect the seriousness of Gail’s offense, while a prison term would
deprive society of Gall’s contributions despite evidence that Gall understood the consequences of
his criminal conduct, posed little risk of recidivism, and would not be a danger to society. Id.

The Circuit Court reversed and remanded, holding that the variance granted to Gall was so
substantial that it needed to be supported by extraordinary circumstances. /d at 594. In a 7-2
decision the Supreme Court reversed. The Court rejected the Eighth circuit’s rule that a so-called
“extraordinary” variance from the Guidelines must be justified by “extraordinary”
circumstances. /d at 595. The Court also discredited the Eighth Circuit’s rule that any non-prison
sentence amounts to a “100% departure” from a Guidelines sentence, because that approach
“gives no weight to the ‘substantial restriction of freedom’ involved in a term of supervised
release or probation.” fd. at 595-596. As such, Gall did not alter, but in fact reiterate the process
a sentencing judge must follow in the post-Booker era. The judge must begin by correctly
calculating the applicable Guideline range, then hears argument from the parties as to the
sentence they deem appropriate and proceeds to consider all of the §3553(a) factors. Jd. at 596. A
judge is nof to presume that the Guidelines range is reasonable, but must make an
“individualized assessment based on the facts presented.” /d. at 597. In order to allow for
meaningful review, the judge must adequately explain the chosen sentence. /d.

The Gall Court subsequently addressed the Circuit’s review of the District Judge’s §3553({a)
analysis, concluding:

The court of appeals gave virtually no deference to the District Court’s decision that the

§3553(a) factors justified a significant variance in this case, Although the Court of
Appeals correctly stated that the appropriate standard of review was abuse of discretion,

 
it engaged in an analysis that more closely resembled de novo review of facts presented
and determined that, in its view, the degree of variance was not warranted.

Id. At 600, The Supreme Court held that the district judge properly considered the relevant
factors in Gall’s case, consisting of Gall’s age, his early withdrawal from the conspiracy, and his
efforts to rehabilitate himself as supporting a variance under several §3553 (a) factors. Jd. At
600-01. The Eighth Circuit’s view that the district judge did not give enough weight to the
“seriousness of the offense,” and the need to avoid unwarranted sentencing disparities, was
belied by the record. Jd. at 599.

As such, Gall re-emphasized that appellate courts have a limited role in reviewing
criminal sentences. While the aforementioned Circuit Court clearly disagreed with the district
judge’s §3553 (a) analysis and his ultimate sentence, the Supreme Court underscored that “it is
not for the Court of Appeals to decide de novo whether the justification for a variance is
sufficient or the sentence reasonable.” Jd. at 601-02. Instead, a Court of Appeals must defer to a
district judge’s, “reasoned and reasonable decision that the $3553 (a) factors, on the whole,
justify the sentence.”

il. Applying Gall

Gall requires a more deferential standard than pre-Gall findings under U.S.S.G §5H1.4 as
they relate to non-Guideline sentences. It thus permits lower Courts to set any reasonable
sentence as long as they explain their reasoning.

In Pepper v. United States, --- 8. Ct. ---, 2011 WL 709543 (March 2, 2011), the Supreme
Court again emphasized that the guiding principle of federal sentencing is that “the punishment
should fit the offender and not merely the crime”.

It has been uniform and constant in the federal judicial tradition for the sentencing judge
to consider every convicted person as an individual and every case as a unique study in
the human failings that sometimes mitigate, sometimes magnify, the crime and
punishment to ensue.
--- §. Ct. ---, 2011 WL 709543 at *8 (quoting Koon v. United States, 518 U.S. 81, 113 (1996);
Williams v. New York, 337 U.S. 241, 247 (1949)) (other internal quotation marks and citations
omitted). Sentencing Courts consequently must “consider the widest possible breadth of
information about a defendant” to ensure “that the punishment will not suit merely the offense
but the individual defendant.” Id. (quoting Wassman v. United States, 468 U.S. 559, 564 (1984)).
See also, 18 U.S.C. §3661 (providing that “no limitation shall be placed on the information
concerning the background, character, and conduct” of a defendant which may be considered
“for the purpose of imposing an appropriate sentence.”).
To accomplish this aim, the Court must follow the steps prescribed by the Third Circuit
in United States v. Merced, 603 F.3d 203 (3d Cir. 2010):
(1)  [C]orrectly calculate the defendant’s Guideline range[;}
(2) [R]ule on any motions for departures[; and].
(3) After giving both parties an opportunity argue for whatever sentence they deem
appropriate, .. . exercise ] its discretion through meaningful consideration to the
§3553(a) factors before deciding on a sentence. !
Merced, 603 F.3d at 215 (internal citations and quotation marks omitted) (paragraphing altered)
(quoting United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006); Gall v. United States, 552

U.S. 38, 49 (2007); and, United States v. Cooper, 437 F.3D 324, 329 (d Cir. 2006)). In arriving

 

' The sentencing factors set forth in §3553(a) include: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) the kinds of sentence available; (3) the
Guidelines and policy statements issued by the Sentencing Commission, including the advisory
guideline range; (4) the need to avoid unwarranted sentencing disparity; and, (5) the need to
provide restitution where pllicable. 18 U.S.C. §3553(a)(1), (a)(3), (a)(5)-(7).
at an ultimate sentence, the sentencing Court may not treat a Guidelines sentence as inherently
superior to, or more reasonable than, a non-Guidelines sentence. See Nelson v. United States, ---
U.S. ---, 129 S. Ct. 890, 891 (2009) (“The Guidelines are not only not mandatory on sentencing
Courts; they are not to be presumed reasonable.”) [emphasis in original]; Gall v. United States,
552 U.S. 38, 50 (2007) (sentencing courts “may not presume that the Guidelines range is
reasonable.”). Nor can it refuse to consider non-Guidelines sentences in ordinary cases. See
Pepper, --- S. Ct. ---, 2011 WL 709543 at *13 (citing Gall, 552 U.S. at 47).

At the third stage of sentencing, the Court may, pursuant to the goals of sentencing set
forth at 18 U.S.C. §3553(a), vary from the Guidelines because of case-specific considerations,
policy reasons, or both. See Spears v. United States, --- U.S. ---, 129 8. Ct. 840, 843 (2009). As

the Supreme Court has said again and again since its decision in Booker, judges have the power

 

to impose sentences that are sufficient, but not greater than necessary to satisfy the statutory
purposes of sentencing, to consider all the characteristics of the offender and circumstances of
the offense, and to reject advisory guidelines that are not based on national sentencing data and
empirical research. See United States v. Booker, 543 U.S, 220 (2005); Rita v. United States, 551
U.S. 338 (2007); Gall v. United States, 552 U.S. 38 (2007); Kimbrough v. United States, 552
U.S. 85 (2007); Spears v. United States, 129 8. Ct. 840 (2009); Nelson v. United States, 129 8.

Ct. 890 (2009). See also 18 U.S.C. §3553(a); United States v. Tomko, 562 F.3d 558, 560-561 (3d

 

Cir. 2009) (en banc).* Indeed, district Court’s exercise of their independent discretion furthers
the process of “continuous evolution” contemplated by the Guidelines themselves. Rita, 551 U.S.
at 350 (2007). Moreover, the Court is free to disagree with the guidelines on policy grounds
alone — even where those guidelines were created pursuant to Congressional directive. See

Merced, 603 F.3d at 218. See also Pepper, 2011 WL 709543 at *16 (“[O]ur post-Booker

10
decisions make clear that a district Court may in appropriate cases impose a non-Guidelines
sentence based on disagreement with the Commission’s views.”) In short, in arriving at a final
sentence, the Court should consider the “fullest information possible concerning the defendant’s
life and characteristics,” Pepper, --- S. Ct. ---, 2011 WL 709543 at *8 (internal quotation marks
and citations omitted), and impose the sentence that is minimally necessary to fulfill the goals of
sentencing for Mr. Boyle. Jd. At 600. The Supreme Court held that the district judge properly
considered the relevant factors in Gall’s case, consisting of Gall’s age, his early withdrawal from
the conspiracy, and his efforts to rehabilitate himself as supporting a variance under several
§3553 (a) factors. Jd. At 600-01. The Eighth Circuit’s view that the district judge did not give
enough weight to the “seriousness of the offense,” and the need to avoid unwarranted sentencing
disparities, was belied by the record. Jd. at 599.

As such, Gail re-emphasized that appellate courts have a limited role in reviewing
criminal sentences. While the aforementioned Circuit Court clearly disagreed with the district
judge’s §3553 (a) analysis and his ultimate sentence, the Supreme Court underscored that “it is
not for the Court of Appeals to decide de nove whether the justification for a variance is
sufficient or the sentence reasonable.” /d. at 601-02. Instead, a Court of Appeals must defer to a
district judge’s, “reasoned and reasonable decision that the §3553 (a) factors, on the whole,

justify the sentence.”

lt

 
C. Imposition of Sentence

18 U.S.C. §3553 (A)

Factors To Be Considered In Imposing a Sentence

3553(a) 1.

Nature and Circumstances of the Offense
and History and Characteristics of the
Defendant;

Nature and Circumstances of the Offense:

The need for retribution is measured by the degree of “blameworthiness,” which “is
generally assessed according to two kinds of elements: the nature and seriousness of the harm
caused or threatened by the crime; and the offender’s degree of culpability in committing the
crime, in particular, his degree of intent (mens rea), motives, role in the offense, and mental
iliness or other diminished capacity.” Richard S, Frase, Excessive Prison Sentences, Punishment
Goals, and the Eighth Amendment: “Proportionality” Relative to What?, 89 Minn. L. Rev. 571,
590 (February 2005).

Richard Boyle has been alleged to have committed eleven bank robberies from the period

of 2012 to 2016, while on parole in Pennsylvania for prior bank robberies. He took over the

12
banks by brandishing a firearm and forcing bank employees to open the vaults and ATM

machines enabling him to steal $495,686.

Characteristics of the Defendant:

Richard Boyle was born in Philadelphia, Pennsylvania on September 10, 1959 to Joan
Reardon and Francis (Frank) J. Boyle. His parent also had to other children, Eve Boyle and Nan
Boyle.

As a child, Richard Boyle lived with his parents and sisters in Philadelphia, as well as
Tucson, Arizona, and in south Florida. Mr, Boyle describes his childhood as chaotic and
traumatic, suffering physical abuse at the hands of his father. He indicates that he ran away from
home multiple times, was sent to group homes, and would run away again.

When he became a teenager, Boyle began living on his own in Miami, Florida and
eventually joined the Navy in 1977. His was generally discharged in 1980 due to mental health
reasons. Shortly after his discharge, he returned to south Florida and began working in hospital
operating rooms as a surgical assistant. His time working in hospitals was cut short after he rear-
ended a police vehicle while driving and smoking. He struggled to regain himself after that
incident and eventually moved to the Everglades.

In 1986, Boyle married Teresa Manning and moved to Salt Lake City, Utah where he
found work as a surgical assistant. His marriage to Teresa was tumultuous due to her mental
health problems, history of sexual abuse, and addictions to alcoho! and drugs. Together they had
four children, Dillon Boyle, Liam Boyle, Abigail Boyle, and Haley Coolbaugh. Mr. Boyle has
not had contact with his sons since 2016, whereas Abigail and Haley both visit him at the Federal
Detention Center.

See Paragraphs 157 through 167 of the Presentence Investigation Report.
Physical Condition of Defendant:

Please see paragraphs 169-172 of the Presentence Investigation Report, as well as
paragraphs 173 to 178.

Substance Abuse:
Please see paragraphs 179-180 of the Presentence Investigation Report.

Education:

Please see paragraphs 181-182 of the Presentence Investigation Report.

13
Employment;

Please see paragraphs 184-190 of the Presentence Investigation Report.

3553(a)(2)(A)

To reflect the seriousness of the offense, to
promote respect for the law, and to provide
just punishment for the offense;

The Court must consider §3553 (a)(2)(A) in fashioning the appropriate sentence to reflect the
seriousness of the offense, to promote respect for the law and to provide just punishment. In this
individual case, a prison sentence with a significant variance form the guidelines and mandatory
minimum statutes along with other strict requirements given its’ uniqueness and atypical
circumstances; would never be viewed as “unreasonable” applying an abuse-of discretion

standard as per Gail.

14
3553(a)(2)(D)

To provide the Defendant with needed
educational or vocational training, medical
care, or other correctional treatment in the

most effective manner:

The defendant has attended mental health counseling in the past. However, it is believed
the Defendant would continue to benefit from mental health counseling as part of any sentence
imposed herein as it appears the state of his mental health has directly impacted Richard Boyle

and is directly related to his involvement in the instant offense.

15
3553(a)(4)(A)and(B)
And 3553 (a)(5)

The kinds of sentence and the sentencing
range established by the guidelines:

The Probation Officer has calculated an advisory guideline range of 151-188 months,
resulting from an adjusted offense level of 32 and Criminal History Category III. The
presentence officer also calculated the consecutive sentence pursuant to 924(c) bringing the total
effective guideline range to 967 — 1004 months. The guideline range offers no useful advice in

determining the reasonable sentence.

16

 
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELWARE

UNITED STATES OF AMERICA
y. Docket No.: 2:17-CR-00197-001

RICHARD BOYLE

CERTIFICATE OF SERVICE
L hereby certify that a true and correct copy of the foregoing has been served this day via
first-class mail and/or hand delivery upon the following:
Honorable Gene E. K. Pratter

601 Market Street
Philadelphia, PA 19107

 

Robert Livermore

U.S. Attorney

Chestnut Street

Philadelphia, PA 19107

DATE: _ December 20, 2019 By: s/ Nine V. Tinari
NINO V. TINARI, ESQUIRE
Attorney for Defendant

1528 Walnut St, Suite 1212
Philadelphia, PA 19102
T: 215-790-4010/ F: 215-790-4002

Email: nino@ntinarilaw.com

19
Exhibit 1

17

 
Cite as: 588 U. 8. (2019) 1

Opinion of the Court

NOTICE: This opinion is subject to format revision before publication in the

preliminary print of the United States Reports. Readers are requested to
notify the Reporter of Decisions, Supreme Court of the United States, Wash-
ington, D. C. 20543, of any typographical or other formal errors, in order
that corrections may be made before the preliminary print goes to press.

SUPREME COURT OF THE UNITED STATES

No, 18-431

UNITED STATES, PETITIONER v. MAURICE LAMONT
DAVIS AND ANDRE LEVON GLOVER

ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
APPEALS FOR THE FIFTH CIRCUIT

[June 24, 2019]

JUSTICE GORSUCH delivered the opinion of the Court.

Tn our constitutional order, a vague law is no law at all.
Only the people’s elected representatives in Congress have
the power to write new federal criminal laws. And when
Congress exercises that power, it has to write statutes
that give ordinary people fair warning about what the law
demands of them. Vague laws transgress both of those
constitutional requirements. They hand off the legisla-
ture’s responsibility for defining criminal behavior to
unelected prosecutors and judges, and they leave people
with no sure way to know what consequences will attach
to their conduct. When Congress passes a vague law, the
role of courts under our Constitution is not to fashion a
new, clearer law to take its place, but to treat the law as a
nullity and invite Congress to try again.

Today we apply these principles to 18 U.S. C. §924(c).
That statute threatens long prison sentences for anyone
who uses a firearm in connection with certain other federal
crimes. But which other federal crimes? The statute’s
residual clause points to those felonies “that by [their]
nature, involv[e] a substantial risk that physical force
2 UNITED STATES v. DAVIS

Opinion of the Court

against the person or property of another may be used in
the course of committing the offense.” §924(c)(3)(B). Even
the government admits that this language, read in the
way nearly everyone (including the government) has long
understood it, provides no reliable way to determine which
offenses qualify as crimes of violence and thus is unconsti-
tutionally vague. So today the government attempts a
new and alternative reading designed to save the residual
clause. But this reading, it turns out, cannot be squared
with the statute’s text, context, and history. Were we to
adopt it, we would be effectively stepping outside our role
as judges and writing a new law rather than applying the
one Congress adopted.

I

After Maurice Davis and Andre Glover committed a
string of gas station robberies in Texas, a federal prosecu-
tor charged both men with multiple counts of robbery
affecting interstate commerce in violation of the Hobbs
Act, 18 U.S. C. §1951(a), and one count of conspiracy to
commit Hobbs Act robbery. The prosecutor also charged
Mr. Davis with being a felon in possession of a firearm. In
the end, a jury acquitted Mr. Davis of one robbery charge
and otherwise found the men guilty on all counts. And
these convictions, none of which are challenged here,
authorized the court to impose prison sentences of up to 70
years for Mr. Davis and up to 100 years for Mr. Glover.

But that was not all. This appeal concerns additional
charges the government pursued against the men under
§924(c), That statute authorizes heightened criminal
penalties for using or carrying a firearm “during and in
relation to,” or possessing a firearm “in furtherance of,”
any federal “crime of violence or drug trafficking crime.”
§924(c)(1)(A). The statute proceeds to define the term
“crime of violence” in two subparts—the first known as the
elements clause, and the second the residual clause.

 
Cite as: 588 U.S. (2019) 3

Opinion of the Court

According to §924(c)(3), a crime of violence is “an offense
that is a felony” and

“(A) has as an element the use, attempted use, or
threatened use of physical force against the person or
property of another, or

“(B) that by its nature, involves a substantial risk that
physical force against the person or property of an-
other may be used in the course of committing the
offense.” .

Violators of §924(c) face a mandatory minimum sentence
of five years in prison, over and above any sentence they
receive for the underlying crime of violence or drug traf-
ficking crime. The minimum sentence rises to 7 years if
the defendant brandishes the firearm and 10 years if he
discharges it. Certain types of weapons also trigger en-
hanced penalties--for example, a defendant who uses a
short-barreled shotgun faces a minimum sentence of 10
years. And repeat violations of §924(c) carry a minimum
sentence of 25 years.!

At trial, the government argued that Mr. Davis and Mr.
Glover had each committed two separate §924(c) violations
by brandishing a short-barreled shotgun in connection
with their crimes. Here, too, the jury agreed. These con-
victions yielded a mandatory minimum sentence for each
man of 35 years, which had to run consecutively to their
other sentences. Adding the §924(c) mandatory mini-
mums to its discretionary sentences for their other crimes,
the district court ultimately sentenced Mr. Glover to more

tWhen this case was tried, a defendant convicted of two §924(c} viola-
tions in a single prosecution faced a 25-year minimum for the second
violation. See Deal v. United States, 508 U. S. 129, 132 (1993); §1(a)(1),
112 Stat. 3469. In 2018, Congyess changed the law so that, going
forward, only a second §924(c) violation committed “after a prior
[§924(c)] conviction ... has become final” will trigger the 25-year
minimum. Pub. L. 115-391, §403(a), 132 Stat. 5221.

 
4 UNITED STATES v. DAVIS

Opinion of the Court.

than 41 years in prison and Mr. Davis to more than 50
years.

On appeal, both defendants argued that §924(c)’s resid-
ual clause is unconstitutionally vague. At first, the Fifth
Circuit rejected the argument. United States v. Davis, 677
Fed. Appx. 933, 986 (2017) (per curiam). But after we
vacated its judgment and remanded for further considera-
tion in light of our decision in Sessions v. Dimaya, 584
U.S. __ (2018), striking down a different, almost identi-
cally worded statute, the court reversed course and held
§924(c)(3)(B) unconstitutional. 903 F. 3d 483, 486 (2018)
(per curiam). It then held that Mr. Davis’s and Mr. Glov-
er’s convictions on one of the two §924(c) counts, the one
that charged robbery as a predicate crime of violence,
could be sustained under the elements clause. But it held
that the other count, which charged conspiracy as a predi-
cate crime of violence, depended on the residual clause;
and so it vacated the men’s convictions and sentences on
that count.

Because the Fifth Circuit’s ruling deepened a dispute
among the lower courts about the constitutionality of
§924(c)’s residual clause, we granted certiorari to resolve
the question. 586 U.S. ___ (2018).?

Il

Our doctrine prohibiting the enforcement of vague laws
rests on the twin constitutional pillars of due process and
separation of powers. See Dimaya, 584 U.S., at o-
(plurality opinion) (slip op., at 4-5); id., at _ —

Compare United States v. Simms, 914 F. 3d 229, 236-246 (CA4
9019) (en banc), United States v. Salas, 889 F. 8d 681, 685-686 (CA10
2018), and United States v. Eshetu, 898 F.3d 36, 87-38 (CADC 2018)
(holding that §924(c)(3)(B) is vague), with United States v. Douglas, 907
F. 3d 1, 11-16 (CA1 2018), Ovalles v. United States, 905 F.3d 1231,
1240-1252 (CA11 2018) (en banc), and United States v. Barreti, 903
F, 3d 166, 178-184 (CA2 2018) (taking the opposite view).

 
Cite as: 588 U.S. (2019) 5

Opinion of the Court

(GORSUCH, J., concurring in part and concurring in judg-
ment) (slip op., at 2-9). Vague laws contravene the “first.
essential of due process of law” that statutes must give
people “of common intelligence” fair notice of what the law
demands of them. Connally v. General Constr. Co., 209
U.S. 385, 391 (1926); see Collins v. Kentucky, 234 U.S.
634, 638 (1914). Vague laws also undermine the Constitu-
tion’s separation of powers and the democratic self-
governance it aims to protect. Only the people’s elected
representatives in the legislature are authorized to “make
an act a crime.” United States v. Hudson, 7 Cranch 32, 34
(1812). Vague statutes threaten to hand responsibility for
defining crimes to relatively unaccountable police, prose-
cutors, and judges, eroding the people’s ability to oversee
the creation of the laws they are expected toe abide. See
Kolender v. Lawson, 461 U.S. 352, 357-358, and n.7
(1983); United States v. L. Cohen Grocery Co., 255 U.S.
81, 89-91 (1921); United States v. Reese, 92 U.S. 214, 221
(1876).

In recent years, this Court has applied these principles
to two statutes that bear more than a passing resemblance
to §924(c)(3)(B)’s residual clause. In Johnson v, United
States, 576 U.S. _ (2015), the Court addressed the
residual clause of the Armed Career Criminal Act (ACCA),
which defined a “violent felony” to include offenses that
presented a “serious potential risk of physical injury to
another.” §924(e)(2)(B)Gi). The ACCA’s residual clause
required judges to use a form of what we've called the
“categorical approach” to determine whether an offense
qualified as a violent felony. Following the categorical
approach, judges had to disregard how the defendant
actually committed his crime. Instead, they were required
to imagine the idealized “‘ordinary case’” of the defend-
ant’s crime and then guess whether a “‘serious potential
risk of physical injury to another’” would attend its com-
mission. /d., at __ (slip op., at 4). Johnson held this

 
6 UNITED STATES v. DAVIS

Opinion of the Court

judicial inquiry produced “more unpredictability and
arbitrariness” when it comes to specifying unlawful con-
duct than the Constitution allows. Id., at___—_ (slip op.,
at 5-6).

Next, in Sessions v. Dimaya, we considered the residual
clause of 18 U.S.C. §16, which defines a “crime of vio-
lence” for purposes of many federal statutes. Like
§924(c)(3), §16 contains an elements clause and a residual
clause. The only difference is that §16’s elements clause,
unlike §924(c)(3)’s elements clause, isn’t limited to felo-
nies; but there’s no material difference in the language or
scope of the statutes’ residual clauses? As with the
ACCA, our precedent under §16’s residual clause required
courts to use the categorical approach to determine
whether an offense qualified as a crime of violence. Di-
maya, 584 U.S., at __—____ (slip op., at 2-3); see Leocal v.
Ashcroft, 543 U.S. 1, 7, 10 (2004). And, again as with the
ACCA, we held that §16’s residual clause was unconstitu-
tionally vague because it required courts “to picture the
kind of conduct that the crime involves in the ordinary
case, and to judge whether that abstraction presents some
not-well-specified-yet-sufficiently-large degree of risk.”
Dimaya, 584 U.S., at __ (slip op., at 11) Gnternal quota-
tion marks omitted).

What do Johnson and Dimaya have to say about the
statute before us? Those decisions teach that the imposi-
tion of criminal punishment can’t be made to depend on a
judge’s estimation of the degree of risk posed by a crime’s
imagined “ordinary case.” But does §924(c)(3)(B) require
that sort of inquiry? The government and lower courts

?Section 16 provides that the term “crime of violence’ means “(a) an
offense that has as an element the use, attempted use, or threatened
use of physical force against the person or property of another, or
(b) any other offense that is a felony and that, by its nature, involves a
substantial risk that physical force against the person or property of
another may be used in the course of committing the offense.”

 
Cite as: 588 U.S. (2019) 7

Opinion of the Court

have long thought so. For years, almost everyone under-
stood §924(c)(8)(B) to require exactly the same categorical
approach that this Court found problematic in the residual
clauses of the ACCA and §16.4 Today, the government
acknowledges that, if this understanding is correct, then
§924(c)(3)(B) must be held unconstitutional too.

But the government thinks it has now found a way
around the problem. In the aftermath of our decisions
holding the residual clauses of the ACCA and §16(b) un-
constitutionally vague, the government “abandon[ed] its
longstanding position” that §924(c)(3)(B) requires a cate-
gorical analysis and began urging lower courts to “adopt a
new ‘case specific’ method” that would look to “the ‘de-
fendant’s actual conduct’ in the predicate offense.” 903
F. 3d, at 485. Now, the government tries the same strat-
egy in this Court, asking us to abandon the traditional
categorical approach and hold that the statute actually
commands the government’s new case-specific approach.
So, while the consequences in this case may be of constitu-
tional dimension, the real question before us turns out to
be one of pure statutory interpretation.

In approaching the parties’ dispute over the statute’s
meaning, we begin by acknowledging that the government

4See, ag., United States y, Acosta, 470 F.3d 132, 1384-135 (CA2
2006); United States v. Butler, 496 Fed. Appx. 158, 161 (CA3 2012);
United States v. Fuertes, 805 F. 3d 485, 498 (CA4 2015); United States
v. Williams, 343 F. 3d 423, 431 (CA5 2003); Evans v. Zych, 644 F.3d
447, 453 (CA6 2011); United States v, Jackson, 865 F. 3d 946, 952 (CAT
2017), vacated and remanded, 584 U.S. ____ (2018); United States v.
Moore, 38 F. 3d 977, 979-980 (CA8 1994); Untied Siates v. Amparo, 68
F, 3d 1222, 1225-1226 (CA9 1995); United States v. Munro, 394 F. 3d
865, 870 (CA10 2005); United States v. McGuire, 706 F. 3d 1333, 1336-
1337 (CA11 2013); United States v. Kennedy, 133 F. 3d 63, 56 (CADC
1998); see also Ovalles v. United States, 905 F. 38d 1231, 1295 (CAL1
2018) (en banc) @. Pryor, J., dissenting) (“For years, and even after
Johnson, the government consistently has urged that we apply a
categorical approach to §924(c)”).

 
8 UNITED STATES v. DAVIS

Opinion of the Court

is right about at least two things. First, a case-specific
approach would avoid the vagueness problems that
doomed the statutes in Johnson and Dimaya. In those
cases, we recognized that there would be no vagueness
problem with asking a jury to decide whether a defend-

ant’s “‘real-world conduct?” created a substantial risk of
physical violence. Dimaya, 584 U.S., at___—__ (slip op.,
at 10-11); see Johnson, 576 U.S., at __., ____ (slip op., at 6,

12). Second, a case-specific approach wouldn't yield the
same practical and Sixth Amendment complications under
§924(c) that it would have under the ACCA or §16. Those
other statutes, in at least some of their applications, re-
quired a judge to determine whether a defendant’s prior
conviciton was for a “crime of violence” or “violent felony.”
In that context, a case-specific approach would have en-
tailed “reconstruct[ing], long after the original conviction,
the conduct underlying that conviction.” Jd., at __ (slip
op., at 13). And having a judge, not a jury, make findings
about that underlying conduct would have “raise[d] seri-
ous Sixth Amendment concerns.” Descamps v. United
States, 570 U.S. 254, 269-270 (2013). By contrast, a
§924(c) prosecution focuses on the conduct. with which the
defendant is currently charged. The government already
has to prove to a jury that the defendant committed all the
acts necessary to punish him for the underlying crime of
violence or drug trafficking crime. So it wouldn’t be that
difficult to ask the jury to make an additional finding
about whether the defendant’s conduct also created a
substantial risk that force would be used.

But all this just tells us that it might have been a good
idea for Congress to have written a residual clause for
§924(c) using a case-specific approach. It doesn’t tell us
whether Congress actually wrote such a clause. To an-
swer that question, we need to examine the statute’s text,
context, and history. And when we do that, it becomes
clear that the statute simply cannot support the govern-

 
Cite as: 588 U.S. (2019) 9

Opinion of the Court

ment’s newly minted case-specific theory.

TI
A

Right out of the gate, the government faces a challenge.
This Court, in a unanimous opinion, has already read the
nearly identical language of 18 U. 8. C. §16() to mandate
a categorical approach. And, importantly, the Court did so
without so much as mentioning the practical and constitu-
tional concerns described above. Instead, the Court got
there based entirely on the text. In Leocal, the Court
wrote:

“In determining whether petitioner's conviction falls
within the ambit of §16, the statute directs our focus
to the ‘offense’ of conviction. See §16(a) (defining a
crime of violence as ‘an offense that has as an element
the use ... of physical force against the person or
property of another’ (emphasis added)); §16(b) (defin-
ing the term as ‘any other offense that is a felony and
that, by its nature, involves a substantial risk that
physical force against the person or property of an-
other may be used in the course of committing the
offense’ (emphasis added)). This language requires us
to look to the elements and the nature of the offense of
conviction, rather than to the particular facts relating
to petitioner’s crime.” 543 U.S., at 7.

Leocal went on to suggest that burglary would always be a
crime of violence under §16(b) “because burglary, by its
nature, involves a substantial risk that the burglar will
use force against a victim in completing the crime,” re-
gardless of how any particular burglar might act on a
specific occasion. Jd., at 10 (emphasis added); see also
Dimaya, 584 U.S., at ___ (slip op., at 14) (plurality opin-
ion) (reaffirming that “§16(b)’s text ... demands a categor-
ical approach”). And what was true of §16(b) seems to us

 
10 UNITED STATES v. DAVIS

Opinion of the Court

at least as true of §924(c)(3)(B): It’s not even close; the
statutory text commands the categorical approach.

Consider the word “offense.” It’s true that “in ordinary
speech,” this word can carry at least two possible mean-
ings. It can refer to “a generic crime, say, the crime of
fraud or theft in general,” or it can refer to “the specific
acts in which an offender engaged on a specific occasion.”
Nijhawan v. Holder, 557 U.S. 29, 33-34 (2009). But the
word “offense” appears just once in §924(c)(3), in the stat-
ute’s prefatory language. And everyone agrees that, in
connection with the elements clause, the term “offense”
carries the first, “generic” meaning. Cf. id., at 36 (similar
language of the ACCA’s elements clause “refers directly to
generic crimes”). So reading this statute most naturally,
we would expect “offense” to retain that same meaning in
connection with the residual clause. After all, “[i]n ail but
the most unusual situations, a single use of a statutory
phrase must have a fixed meaning.” Cochise Consultancy,
Inc. vy. United States ex rel. Hunt, 587 U.S. __, _ (2019)
(slip op., at 5).

To prevail, the government admits it must persuade us
that the singular term “offense” bears a split personality
in §924(c), carrying the “generic” meaning in connection
with the elements clause but then taking on the “specific
act” meaning in connection with the residual clause. And,
the government suggests, this isn’t quite as implausible as
it may sound; sometimes the term “offense” can carry both
meanings simultaneously. To illustrate its point, the
government posits a statute defining a “youthful gun
crime” as “an offense that has as an element the use of a
gun and is committed by someone under the age of 21.”
Tr. of Oral Arg. 16. This statute, the government sug-
gests, would leave us little choice but to understand the
single word “offense” as encompassing both the generic
crime and the manner of its commission on a specific
occasion. To which we say: Fair enough. It’s possible for

 
Cite as: 688 U.S. (2019) il

Opinion of the Court

surrounding text to make clear that “offense” carries a
double meaning. But absent evidence to the contrary, we
presume the term is being used consistently. And nothing
in §924(c)(3)(B) comes close to rebutting that presumption.

Just the opposite. The language of the residual clause
itself reinforces the conclusion that the term “offense”
carries the same “generic” meaning throughout the stat-
ute. Section 924(c)(3)(B), just like §16(b), speaks of an
offense that, “by its nature,” involves a certain type of risk.
And that would be an exceedingly strange way of referring
to the circumstances of a specific offender’s conduct. As
both sides agree, the “nature” of a thing typically denotes
its “‘normal and characteristic quality,” Dimaya, 684
U.S., at __ (slip op., at 14) (quoting Webster’s Third New
International Dictionary 1507 (2002)), or its “‘basic or
inherent features,” United States v. Barrett, 903 F. 3d
166, 182 (CA2 2018) (quoting Oxford Dictionary of English
1183 (A. Stevenson ed., 83d ed. 2010)). So in plain English,
when we speak of the nature of an offense, we're talking
about “what an offense normally—or, as we have repeat-
edly said, ‘ordinarily—entails, not what happened to occur
on one occasion.” Dimaya, 584 U.S., at __ (slip op., at
14); see Leocal, 543 U.S., at 7 (contrasting the “nature of
the offense” with “the particular facts [of] petitioner's
crime’”).5

Once again, the government asks us to overlook this
obvious reading of the text in favor of a strained one. it
suggests that the statute might be referring to the “na-

5The government's own regulations reflect this understanding of the
ordinary meaning of “by its nature.” A Department of Justice regula-
tion provides that an inmate is not eligible for early release if he was
convicted of an offense “that, by its nature or conduct, presents a
serious potential risk of physieal force.” 28 CFR §550.55(p)(6)Gii)
(2017) (emphasis added); see Bush v. Pitzer, 133 F. 3d 455, 458 (CA7
1997) (denying early release because “[clonspiracy does not by its
‘nature’ present a serious risk; but Bush’s ‘conduct’ did so”).

 
12 UNITED STATES v. DAVIS

Opinion of the Court

ture” of the defendant’s conduct on a particular occasion.
But while this reading may be linguistically feasible, we
struggle to see why, if it had intended this meaning, Con-
gress would have used the phrase “by its nature” at all.
The government suggests that “by its nature” keeps the
focus on the offender's conduct and excludes evidence
about his personality, such as whether he has violent
tendencies. But even without the words “by its nature,”
nothing in the statute remotely suggests that courts are
allowed to consider character evidence—a type of evidence
usually off-limits during the guilt phase of a criminal trial.
Cf. Fed. Rule Evid. 404.

B

Things become clearer yet when we consider
§924(c)(3)(B)’s role in the broader context of the federal
criminal code. As we've explained, the language of
§924(c)(3)\B) is almost identical to the language of §16(b),
which this Court has read to mandate a categorical ap-
proach. And we normally presume that the same lan-
guage in related statutes carries a consistent meaning.
See, e.g., Sullivan v. Stroop, 496 U.S. 478, 484 (1990).

This case perfectly illustrates why we do that. There
are dozens of federal statutes that use the phrase “crime of
violence” to refer to presently charged conduct rather than
a past conviction. Some of those statutes cross-reference
the definition of “crime of violence” in §924(c)(3), while
others are governed by the virtually identical definition in
§16. The choice appears completely random. Reading the
similar language in §924(c)(3)(B) and §16(b) similarly
yields sensibly congruent applications across all these
other statutes. But if we accepted the government’s invi-
tation to reinterpret §924(c)(3)(B) as alone endorsing a
case-specific approach, we would produce a series of seem-
ingly inexplicable results.

Take just a few examples. If the government were right,

 
Cite as: 688 U.S. (2019) 13

Opinion of the Court

Congress would have mandated the case-specific approach
in a prosecution for providing explosives to facilitate a
crime of violence, 18 U.S.C. §844(0), but the (now-
invalidated) categorical approach in a prosecution for
providing information about explosives to facilitate a
crime of violence, §842(p)(2). It would have mandated the
case-specific approach in a prosecution for using false
identification documents in connection with a crime of
violence, §1028(b)(8)(B), but the categorical approach in a
prosecution for using confidential phone records in connec-
tion with a crime of violence, §1039(e)(1). It would have
mandated the case-specific approach in a prosecution for
giving someone a firearm to use in a crime of violence,
§924(h), but the categorical approach in a prosecution for
giving a minor a handgun to use in a crime of violence,
§924(a)(6)(B)Gi). It would have mandated the case-specific
approach in a prosecution for traveling to another State to
acquire a firearm for use in a crime of violence, §924(g),
but the categorical approach in a prosecution for traveling
to another State to commit a crime of violence, §1952(a)(2).
And it would have mandated the case-specific approach in
a prosecution for carrying armor-piercing ammunition in
connection with a crime of violence, §924(c)(5), but the
categorical approach in a prosecution for carrying a fire-
arm while “in possession of armor piercing ammunition
capable of being fired in that firearm” in connection with a
crime of violence, §929(a)(1).

There would be no rhyme or reason to any of this. Nor
does the government offer any plausible account why
Congress would have wanted courts to take such dramati-
cally different approaches to classifying offenses as crimes
of violence in these various provisions. To hold, as the
government urges, that §16(b) requires the categorical
approach while §924(c)(3)(B) requires the case-specific
approach would make a hash of the federal criminal code.

 
14 UNITED STATES v, DAVIS

Opinion of the Court

Cc

Section 924(c)(8)(B)’s history provides still further evi-
dence that it carries the same categorical-approach com-
mand as §16(b). It’s no accident that the language of the
two laws is almost exactly the same. The statutory term
“crime of violence” traces its origins to the Comprehensive
Crime Control Act of 1984. There, Congress enacted the
definition of “crime of violence” in §16. §1001(a), 98 Stat.
2136. It also “employed the term ‘crime of violence’ in
numerous places in the Act,” Leocal, 543 U.S., at 6, in-
cluding in §924(c), §1005(a), 98 Stat. 2138. At that time,
Congress didn’t provide a separate definition of “crime of
violence” in §924(c) but relied on §16’s general definition.
The two statutes, thus, were originally designed to be read
together.

Admittedly, things changed a bit over time, Eventually,
Congress expanded §924(c)’s predicate offenses to include
drug trafficking crimes as well as crimes of violence.
§§104(a}(2)(B)-(C), 100 Stat. 457. When it did so, Con-
gress added a subsection-specific definition of “drug traf-
ficking crime” in §924(c)(2)—and, perhaps thinking that
both terms should be defined in the same place, it also
added a subsection-specific definition of “crime of violence”
in §924(c)(3). §104(a)(2)(P), id., at 457. But even then,
Congress didn’t write a new definition of that term. In-
stead, it copied and pasted the definition from §16 without
making any material changes to the language of the re-
sidual clause. The government suggests that, in doing so,
Congress “intentionally separated” and “decoupled” the
two definitions. Brief for United States 34, 37. But im-
porting the residual clause from §16 into §924(c)(8) almost
word for word would have been a bizarre way of suggest-
ing that the two clauses should bear drastically different
meanings. Usually when statutory language “‘is obviously
transplanted from ... other legislation,” we have reason
to think “‘it brings the old soil with it.’” Sekhar v. United

 
Cite as: 588 U.5. (2019) 15

Opinion of the Court

States, 570 U.S. 729, 733 (2013).

What’s more, when Congress copied §16(b)’s language
into §924(c) in 1986, it proceeded on the premise that the
language required a categorical approach. By then courts
had, as the government puts it, “beg[u}n to settle” on the
view that §16(b) demanded a categorical analysis. Brief
for United States 36-37. Of particular significance, the
Second Circuit, along with a number of district courts, had
relied on the categorical approach to hold that selling
drugs could never qualify as a crime of violence because
“fwhile the traffic in drugs is often accompanied by vio-
lence,” it can also be carried out through consensual sales
and thus “does not by ifs nature involve substantial risk
that physical violence will be used.” United States v. Diaz,
778 F. 2d 86, 88 (1985). Congress moved quickly to abro-
gate those decisions. But, notably, it didn’t do so by direct-
ing a case-specific approach or changing the language
courts had read to require the categorical approach. In-
stead, it accepted the categorical approach as given and
simply declared that certain drug trafficking crimes auto-
matically trigger §924 penalties, regardless of the risk of
violence that attends them. §§104(a)(2)(B)-(C), 100 Stat.
457.

The government's reply to this development misses the
mark. The government argues that §16(b) had not ac-
quired such a well-settled judicial construction by 1986
that the reenactment of its language in §924(c)(3)(B)
should be presumed to have incorporated the same con-
struction. We agree. See Jerman v. Carlisle, McNellie,
Rini, Kramer & Ulrich, L. P. A., 559 U.S. 573, 590 (2010)
(interpretations of three courts of appeals “may not have
‘settled’ the meaning” of a statute for purposes of the
reenactment canon). But Congress in 1986 did more than
just reenact language that a handful of courts had inter-
preted to require the categorical approach. It amended
§924(c) specifically to abrogate the results of those deci-
16 UNITED STATES uv. DAVIS

Opinion of the Court

sions, without making any attempt to overturn the cate-
gorical reading on which they were based. And that would
have been an odd way of proceeding if Congress had
thought the categorical reading erroneous.

There’s yet one further and distinct way in which
§924(c)’s history undermines the government's case-
specific reading of the residual clause. As originally en-
acted in 1968, §924(c) prohibited the use of a firearm in
connection with any federal felony. §102, 82 Stat. 1224.
The 1984 amendments narrowed §924{c) by limiting its
predicate offenses to “crimes of violence.” But the case-
specific reading would go a long way toward nullifying
that limitation and restoring the statute’s original
breadth. After ali, how many felonies don’t involve a
substantial risk of physical force when they’re committed
using a firearm—let alone when the defendant brandishes
or discharges the firearm?

Recognizing this difficulty, the government assures us
that a jury wouldn’t be allowed to find a felony to be a
erime of violence solely because the defendant used a
firearm, although it could consider the firearm as a “fac-
tor.” Tr. of Oral Arg, 8. But the government identifies no
textual basis for this rule, and exactly how it would work
in practice is anyone’s guess. The government says, for
example, that “selling counterfeit handbags” while carry-
ing a gun wouldn’t be a crime of violence under its ap-
proach. id., at 9. But why not? Because the counterfeit-
handbag trade is so inherently peaceful that there’s no
substantial risk of a violent confrontation with dissatisfied
customers, territorial competitors, or dogged police offic-
ers? And how are jurors supposed to determine that? The
defendant presumably knew the risks of his trade, and he
chose to arm himself. See United States v. Simms, 914
F.3d 229, 247-248 (CA4 2019) (en banc) (refusing to
“condem[n] jurors to such an ill-defined inquiry”). Even
granting the government its handbag example, we suspect
Cite as: 588 U.S. (2019) 17

Opinion of the Court

its approach would result in the vast majority of federal
felonies becoming potential predicates for §924(c) charges,
contrary to the limitation Congress deliberately imposed
when it restricted the statute’s application to crimes of
viclence.

D

With all this statutory evidence now arrayed against it,
the government answers that it should prevail anyway
because of the canon of constitutional avoidance. Maybe
the case-specific approach doesn’t represent the best read-
ing of the statute—but, the government insists, it is our
duty to adopt any “‘fairly possible’” reading of a statute to
save it from being held unconstitutional. Brief for United
States 45.6

We doubt, however, the canon could play a proper role
in this case even if the government’s reading were “possi-
ble.” True, when presented with two “fair alternatives,”
this Court has sometimes adopted the narrower construc-
tion of a criminal statute to avoid having to hold it uncon-
stitutional if it were construed more broadly. United
States v. Rumely, 345 U.S. 41, 45, 47 (1953); see, eg.,
Skilling v. United States, 561 U.S. 358, 405-406, and
n. 40 (2010); Untied States v. Lanier, 520 U.S. 259, 265—
267, and n. 6 (1997). But no one before us has identified a
case in which this Court has invoked the canon to expand
the reach of a criminal statute in order to save it. Yet that

®There are at least two different canons of construction that some-
times go by the name “constitutional avoidance.” The one the govern-
ment invokes here is perhaps better termed the presumption of consti-
tutionahty. Of long lineage, it holds that courts should, if possible,
interpret ambiguous statutes to avoid rendering them unconstitutional,
see, 2.g., Parsons v. Bedford, 3 Pet. 433, 448-449 (1830) (Story, J), and
it is distinct from the more modern (and more debated) constitutional
doubt canon, which suggests courts should construe ambiguous statutes
to avoid the need even to address serious questions about their consti-
tutionality, see Rust v. Sullivan, 500 U. S. 173, 190-191 (1991).

 
i8 UNITED STATES u. DAVIS

Opinion of the Court

is exactly what the government seeks here. Its case-
specific reading would cause §924(c)(3)(B)’s penalties to
apply to conduct they have not previously been understood
to reach: categorically nonviolent felonies committed in
violent ways. See Simms, 914 F. 3d, at 256-257 (Wynn,
J., concurring).’

Employing the avoidance canon to expand a criminal
statute’s scope would risk offending the very same due
process and separation-of-powers principles on which the
vagueness doctrine itself rests. See supra, at 4-5. Every-
one agrees that Mr. Davis and Mr. Glover did many things
that Congress had declared to be crimes; and no matter
how we rule today, they will face substantial prison sen-
tences for those offenses. But does §924(c)(3)(B) require
them to suffer additional punishment, on top of everything
else? Even if you think it’s possible to read the statute to
impose such additional punishment, it’s impossible to say
that Congress surely intended that result, or that the law
gave Mr. Davis and Mr. Glover fair warning that §924(c)’s
mandatory penalties would apply to their conduct, Re-
spect for due process and the separation of powers sug-
gests a court may not, in order to save Congress the trou-

™The government claims to have found cases invoking the canon to
expand a statute’s reach, but none actually stands for that proposition.
Each simply remarks in passing that a construction the Court arrived
at, for other reasons had the additional benefit of avoiding vagueness
concerns; none suggests that a narrower construction was available.
See United States v. Grace, 461 U.S. 171, 176 (1983) (accepting gov-
ernment’s construction, which was “not contested by appellees”); United
States v. Culbert, 435 U.S. 371, 379 (1978) (Gnding statute clear and
refusing to “manufacture ambiguity where none exists”); United States
v. Shreveport Grain & Elevator Co., 287 U.S. 77, 82-83 (1932) (finding
statute unambiguous and construing it according to “the natural import
of its terms”). And the dissent, despite compiling a page-long list of
constitutional avoidance cases spanning “more than 200 years,” post, at
25-26, has been unable to find any better examples. See posi, at 29-30
(opinion of KAVANAUGH, J.).

 
Cite as: 688 U.S. (2019) 19

Opinion of the Court

ble of having to write a new law, construe a criminal
statute to penalize conduct it does not clearly proscribe.

Employing the canon as the government wishes would
also sit uneasily with the rule of ienity’s teaching that
ambiguities about the breadth of a criminal statute should
be resolved in the defendant's favor. That rule is “perhaps
not much less old than” the task of statutory “construction
itself.” United States v. Wiltberger, 5 Wheat, 76, 95 (1820)
(Marshall, C. J.). And much like the vagueness doctrine,
it is founded on “the tenderness of the law for the rights of
individuals” to fair notice of the law “and on the plain
principle that the power of punishment is vested in the
legislative, not in the judicial department.” Jbid.; see
Lanier, 520 U.5S., at 265-266, and n. 5. Applying consti-
tutional avoidance to narrow a criminal statute, as this
Court has historically done, accords with the rule of lenity.
By contrast, using the avoidance canon instead to adopt a
more expansive reading of a criminal statute would place
these traditionally sympathetic doctrines at war with one
another.

IV

What does the dissent have to say about all this? It
starts by emphasizing that §924(c)(3)(B) has been used in
“tens of thousands of federal prosecutions” since its en-
actment 33 years ago. Post, at 2 (opinion of KAVANAUGH,
J.). And the dissent finds it “surprising” and “extraordi-
nary” that, after all those prosecutions over all that time,

8 Admittedly, abandoning the categorical approach in favor of the
case-specific approach would alse have the effect of excluding from the
statute’s coverage defendants who commit categorically violent felonies
in nonviolent ways, and in that respect would be more “lenient” for
some defendants. Regardless, the constitutional principles underlying
the rule of lenity counsel caution before invoking constitutional avoid-
ance to construe the statute to punish conduct that it does not unam-
biguously proscribe.
20 UNITED STATES v. DAVIS

Opinion of the Court

the statute could “suddenly” be deemed unconstitutional.
Post, at 2-3. But the government concedes that
§924(c)(3)(B) is unconstitutional if it means what everyone
has understood it to mean in nearly all of those prosecu-
tions over all those years. So the only way the statute can
be saved is if we were “suddenly” to give it a new meaning
different from the one it has borne for the last three dec-
ades. And if we could do fhat, it would indeed be “surpris-
ing” and “extraordinary.”

The dissent defends giving this old law a new meaning
by appealing to intuition. It suggests that a categorical
reading of §924(c)(3)(B) is “unnatural” because “[i]f you
were to ask John Q. Public whether a particular crime
posed a substantial risk of violence, surely he would re-
spond, ‘Well, tell me how it went down—what happened?”
Post, at 13 (some internal quotation marks omitted).
Maybe so. But the language in the statute before us isn’t
the language posited in the dissent’s push poll. Section
924(c)(3)(B) doesn’t ask about the risk that “a particular
crime posed” but about the risk that an “offense ... by its
nature, involves.” And a categorical reading of this cate-
gorical language seemed anything but “unnatural” to the
unanimous Court in Leocal or the plurality in Dimaya.®
Nor did the government think the categorical reading of
§924(c)(3)(B) “unnatural” when it embraced that reading
for decades. The dissent asks us to overlook the govern-
ment’s prior view, explaining that the government only
defended a categorical reading of the statute “when it did
not matter for constitutional vagueness purposes’—that
is, before Johnson and Dimaya identified constitutional
problems with the categorical approach. Post, at 34. But

§To be sure, the dissent suggests that Leocal and Dimaya adopted a
categorical reading simply to avoid practical and constitutional prob-
lems. Post, at 15-16, 23, and n. 23. But, as we have seen, this too is
mistaken. Leocal did not even mention those problems, and Dimaya
held that the text demanded a categorical approach. See supra, at 9,

 
Cite as: 588 U.S. (2019) 21

Opinion of the Court

isn’t that exactly the point? Isn’t it at least a little reveal-
ing that, when the government had no motive to concoct
an alternative reading, even it thought the best reading of
§924(c)(3)(B) demanded a categorical analysis?

If this line of attack won’t work, the dissent tries another
by telling us that we have “not fully accounted] for the
long tradition of substantial-risk criminal statutes.” Post,
at 34. The dissent proceeds to offer a lengthy bill of par-
ticulars, citing dozens of state and federal laws that do not
use the categorical approach. Post, at 7-10, and nn. 4-17.
But what does this prove? Most of the statutes the dissent
cites impose penalties on whoever “creates,” or “engages in
conduct that creates,” or acts under “circumstances that
create” a substantial risk of harm; others empioy similar
language. Not a single one imposes penalties for commit-
ting certain acts during “an offense ... that by its nature,
involves” a substantial risk, or anything similar. March-
ing through the dissent’s own catalog thus only winds up
confirming that legislatures know how to write risk-based
statutes that require a case-specific analysis—and that
§924(c)(3)(B) is not a statute like that.

When the dissent finally turns to address the words
Congress actually wrote in §924(c)(3)(B), its main argu-
ment seems to be that a categorical reading violates the
canon against superfluity. On this account, reading “of.
fense” generically in connection with the residual clause
makes the residual clause “duplicate” the elements clause
and leaves it with “virtually nothing” to do. Post, at 20.
But that is a surprising assertion coming from the dissent,
which devotes several pages to describing the “many”
offenders who have been convicted under the residual
clause using the categorical approach but who “might not”
be prosecutable under the elements clause, Post, at 30-33.
It is also wrong. As this Court has long understood, the
residual clause, read categorically, “sweeps more broadly”
than the elements clause—potentially reaching offenses,
22 UNITED STATES v. DAVIS

Opinion of the Court

like burglary, that do not have violence as an element but
that arguably create a substantial risk of violence. Leocal,
543 U.S., at 10. So even under the categorical reading,
the residual clause is far from superfluous.

Without its misplaced reliance on the superfluity canon,
there is little left of the dissent’s textual analysis. The
dissent asserts that the phrase “by its nature” must
“foculs] on the defendant's actual conduct’—but only
because this “follows” from the dissent’s earlier (and mis-
taken) superfluity argument. Post, at 21. Next, the dis-
sent claims that “the word ‘involves’” and “the phrase ‘in
the course of committing the offense’” both support a case-
specific approach. Post, at 22. But these words do not
favor either reading: It is just as natural to ask whether
the offense of robbery ordinarily “involves” a substantial
risk that violence will be used “in the course of committing
the offense” as it is to ask whether a particular robbery
“involved” a substantial risk that violence would be used
“in the course of committing the offense.” If anything, the
statute’s use of the present and not the past tense lends
further support to the categorical reading.!° The dissent
thinks it significant, too, that the statute before us “does
not use the term ‘conviction,’” post, at 23; but that word is
hardly a prerequisite for the categorical approach, as
Dimaya makes clear, Remarkably, the dissent has noth-

“The dissent claims that Taylor v. United States, 495 U.S. 575
(1990), and Nijhawan v. Holder, 557 U.S. 29 (2009), pointed to “the
absence of the word ‘involved’” as one reason to adopt a categorical
approach. Post, at 22. Not true. Taylor explained that the ACCA’s
elements clause requires a categorical approach in part because it
refers to a crime “that ‘has as an element’—not any crime that, in a
particular case, involves—the use or threat of force.” 495 U. 5., at 600.
All the work in that sentence was being done by the phrase “in a
particular case,” not by the word “involves.” And Nijhawan noted that
the Court had construed the ACCA's residual clause, which refers to
crimes “that ‘involvfe] conduet that presents a serious potential risk of
physical injury,” to require the categorical approach. 557 U.5., ai 36.

 
Cite as: 588 U.S, (2019) 23

Opinion of the Court

ing at all to say about §924(c)(3)’s history or its relation-
ship with other criminal! statutes; it just ignores those
arguments. And when it comes to the constitutional
avoidance canon, the dissent does not even try to explain
how using that canon to criminalize conduct that isnt
criminal under the fairest reading of a statute might be
reconciled with traditional principles of fair notice and
separation of powers. Instead, the dissent seems willing
to consign “‘thousands’” of defendants to prison for
“years—potentially decades,” not because it is certain or
even likely that Congress ordained those penalties, but
because it is merely “possible” Congress might have done
so. Post, at 30, 33-34. In our republic, a speculative
possibility that a man’s conduct violated the law should
never be enough to justify taking his liberty.

In the end, the dissent is foreed to argue that holding
§924(c)(3)(B) unconstitutional would invite “bad” social
policy consequences. Post, at 34. In fact, the dissent’s
legal analysis only comes sandwiched between a lengthy
paean to laws that impose severe punishments for gun
crimes and a rogue’s gallery of offenses that may now be
punished somewhat less severely. See post, at 1-2, 30-34.
The dissent acknowledges that “the consequences cannot
change our understanding of the law.” Post, at 34. But
what’s the point of all this talk of “bad” consequences if
not to suggest that judges should be tempted into reading
the law to satisfy their policy goals? Even taken on their
own terms, too, the dissent’s policy concerns are consider-
ably overblown. While the dissent worries that our ruling
may elicit challenges to past §924(c) convictions, post, at
33, the dissent’s preferred approach—saving §924(c)(3)(B)
by changing its meaning—-would also call ito question
countless convictions premised on the categorical reading.
And defendants whose §924(c) convictions are overturned
by virtue of today’s ruling will not even necessarily receive
lighter sentences: As this Court has noted, when a defend-

 
24 UNITED STATES v. DAVIS

Opinion of the Court

ant’s §924(c) conviction is invalidated, courts of appeals
“routinely” vacate the defendant’s entire sentence on all
counts “so that the district court may increase the sen-
tences for any remaining counts” if such an increase is
warranted. Dean v. Untied Siates, 581 U.S. 0.
(2017) (slip op., at 5).

Of course, too, Congress always remains free to adopt a
case-specific approach to defining crimes of violence for
purposes of §924(c)(8)(B) going forward. As Mr. Davis and
Mr. Glover point out, one easy way of achieving that goal
would be to amend the statute so it covers any felony that,
“based on the facts underlying the offense, involved a
substantial risk” that physical force against the person or
property of another would be used in the course of commit-
ting the offense. Brief for Respondents 46 (quoting H. R.
7118, 115th Cong., 2d Sess. (2018); emphasis deleted); see
also Tr. of Oral Arg. 19 (government’s counsel agreeing
that this language would offer “clearer” support for the
case-specific approach than the current version of the
statute does). The dissent’s catalog of case-specific, risk-
based criminal statutes supplies plenty of other models
Congress could follow. Alternatively still, Congress might
choose to retain the categorical approach but avoid vague-
ness in other ways, such as by defining crimes of violence
to include certain enumerated offenses or offenses that
carry certain minimum penalties. All these options and
more are on the table. But these are options that belong
to Congress to consider; no matter how tempting, this
Court is not in the business of writing new statutes to
right every social wrong it may perceive.

*

We agree with the court of appeals’ conclusion that
§924(c)(3)(B) is unconstitutionally vague. At the same
time, exactly what that holding means for Mr. Davis and
Mr. Glover remains to be determined. After the Fifth

 
Cite as: 588 U.S. (2019) 25

Opinion of the Court

Circuit vacated their convictions and sentences on one of
the two §924(c) counts at issue, both men sought rehearing
and argued that the court should have vacated their sen-
tences on all counts. In response, the government con-
ceded that, if §924(c)(3)(B) is held to be vague, then the de-
fendants are entitled to a full resentencing, not just the
more limited remedy the court had granted them. The
Fifth Circuit has deferred ruling on the rehearing peti-
tions pending our decision, so we remand the case to allow
the court to address those petitions. The judgment below
is affirmed in part and vacated in part, and the case is
remanded for further proceedings consistent with this
opinion.

It is so ordered.

 
Exhibit 2

i8

 
 

 

 

Help Sign In

casetext [sear all cases and statutes... x | Search

 

 

‘

Browsecases / 10thCircuit / [=] / June / United States v, Smith

 

United States v. Smith

United States Court of Appeais, Tenth Circuit. Jun30,2014 756 F.3d 1179 (10th Cir. 2014)

No, 13-1112.
2014-06-30

UNITED STATES of America, Plaintiff-Appellee, v. Joshua Bodean SMITH, Defendant
Appellant.

QO. Dean Sanderford, Assistant Federal Public Defender (Warren R. Williamson, former
Interim Federal Public Defender, with him on the briefs}, Denver, CO, for Defendant—
Appellant. J. Bishop Grewell, Assistant United States Attorney (John F. Walsh, United
States Attomey, with him on the brief}, Denver, CO, for Plaintiff—Appetiee.

GORSUCH

1180*4180
©, Dean Sanderford, Assistant Federal Public Defender (Warren R. Williamson, former
Interim Federal Public Defender, with him on the briefs), Denver, CO, for Defendani—
Appellant. J. Bishop Grewell, Assistant United States Attorney (John F. Waish, United
States Attorney, with him on the brief), Denver, CO, for Plaintiff-Appeilee.
Before LUCERO, GORSUCH, and HOLMES, Circuit Judges.

GORSUCH, Circuit Judge.

Must a sentencing court studiously ignore one of the most conspicuous facts about a
defendant when deciding how long he should spend in prison? After a court sentences a
man to many decades in prison for using a gun during a crime of violence, must the court
pretend the gun sentence doesn't exist when weighing an appropriate prison term for the
underlying crime of violence?

That's the blinkered view the government persuaded the district court to adopt in this case,
No one doubts that Joshua Smith deserves a long prison sentence. He robbed two stores and
1181 shot the managers in both. For his conduct he stands «1181 convicted of two counts of
robbery (18 U.S.C. § 1951) and two counts of using a gun “during and in relation to” those
“crime[s] of violence” (18 U.S.C. § 924(c)). At sentencing, the district court began by
recognizing that § 924(c) mandated a 35—year prison term for Mr. Smith's gun use during
the robberies. Turning then to the task of fixing a sentence for the robberies themselves, the
court acknowledged any robbery sentence had to run consecutively to, not concurrently
with, the mandatory gun sentence. Still, the question remained how long Mr. Smith's
robbery sentence shoul [@ Download me Check if overturned 2045—when Mr.
Smith will be 55 years vis-a-vis Cag reiwivasooungunue necessary and just.
17

 
'

 

 

 

22 casetext (search all cases and statutes... 2x]

Search Heip Sign In

 

 

case the district court decided there was one set of facts it had to disregard—Mr. Smith's §
924(c) gun convictions and the lengthy sentence it just issued for them.

When it comes to those facts alone the government argued and the district court heid a
sentencing judge must remain willfully blind. According to the government, a sentencing
judge is powerless to reduce by a year, a month, or a day the prison time it issues for an
underlying crime of violence in light of a siraultaneously issued § 924(c) gun sentence. A
judge can't so much as consider the fact a § 924(c) conviction and sentence exist. Even if
the § 924(c) conviction and sentence guarantee the defendant a prison term of many
decades. Even if the § 924(c) prison term is certain to outlast the defendant's life and the
lives of every person now walking the planet—itself no fanciful possibility. See, e.g., Deal
v. United States, 508 U.S, 129, 113 S.Ct. 1993, 124 L.Ed.2d 44 (1993); United States v.
Angelos, 345 F.Supp.2d 1227, 1260-61 (D.Utah 2004), affd, 433 F.3d 738 (10th Cir.2006).
On the government's view, a district court must always and categorically disregard the
sentence it has just pronounced for a § 924(c) gun conviction when turning to consider an
appropriate sentence for the underlying and intimately related crime of violence, Such a
rule may not test the limits of the human capacity for self-deception. But if allowed to stand
it would transform the act of sentencing in these cases from a searching and fact-sensitive
inquiry aimed at finding a fitting punishment into an enterprise built on a fiction, even a
suspension of disbelief.

We are convinced the law doesn't require so much from sentencing courts. Neither should
the perfidiousness of a defendant's conduct be allowed to obscure (or perhaps warp) the
law's teachings on this score. Viewed with a coid eye, the relevant statutes permit a
sentencing court to consider a defendant's § 924(c) conviction and sentence just as they
permit a sentencing court to consider most any other salient fact about a defendant. To say
this much isn't to suggest a sentencing court must reduce a defendant's related crime of
violence sentence in light of his mandatory gun enhancement sentence under § 924(c). Only
that the court is not required to feign the sort of ignorance the government demands.

*

We begin with 18 U.S.C. § 3661. “No limitation,” says the statute, may be placed on a
court's power to consider information about a defendant's “background, character, and
conduct” when seeking to fashion an appropriate sentence. /d. As the Supreme Court has
explained, this provision ensures sentencing judges access to “the widest possible breadth
of information about a defendant” so that the punishments they issue “suit not merely the

1#820ffense but the individual.” *1182 Pepper v. United States, —U.8.——, 131 8.Ct. 1229,
1240, 179 L.Ed.2d 196 (2011) (quoting Wasman v. United States, 468 U.S. 559, 564, 104
8.Ct. 3217, 82 L.Ed.2d 424 (1984))}: see also Williams vy. New York, 337 U.S. 241, 247, 69
S.Ct. 1079, 93 L.Ed. 1337 (1949) (“[Tyhe punishment should fit the offender and not
merely the crime.”). In this way, the statute preserves a long tradition, one extending back
“before ... the American colonies became a nation,” a tradition of affording judges
“discretion in the sources and types of evidence” they may consult at sentencing, subject of
course and always to the Constitution's constraints. Pepper, 131 S.Ct. at 1240 (quoting
Williams, 337 U.S. at 246, 69 S.Ct. 1079).

The government's theory in this appeal sits uncomfortably with § 366 1, the Supreme

Court's interpretation o : . er than ensure 2
“Pt (@ Download |= Be Check if overturned
sentence predicatedon s_ Sus to bar

2ni7
i

 

 

 

& casetext [ search all cases and statutes... x |

Search Heip Sign In

 

 

information available to sentencing courts risks “directly contraven|ing] Congress'[s|
expressed intent in § 3661.” Pepper, 131 S.Ct. at 1242. Despite the Court's declaration that
§ 3661's “broad language” does not provide “any basis for the courts to invent a blanket
prohibition against considering certain types of evidence at sentencing.” United States v.
Watts, 519 U.S. 148, 152, 117 S.Ct. 633, 136 L.Ed.2d 554 (1997) (per curiam), And despite
the fact the Court has rejected proposal after proposal seeking to impose non-constitutional
limits on the information a court may consider at sentencing. See, e.g., Williams v.
Oklahoma, 358 U.S. 576, 584-86, 79 §$.Ct, 421, 3 L.Ed.2d 516 (1959) (rejecting categorical
bar against considering conduct related to one count of conviction when sentencing for an
independent count of conviction); Nichols v. United States, 511 U.S. 738, 746-49, 114 S.Ct.
1921, 128 L.Ed.2d 745 (1994) (defendant's prior convictions); Witte v. United States, 515
U.S. 389, 397-401, 115 S.Ct. 2199, 132 L.Ed.2d 351 (1995) (conduct for which the
defendant may later be prosecuted and convicted); Pepper 131 S.Ct. at [241-43 (post-
conviction rehabilitation efforts).

The government's theory in this appeal sits uneasily, too, with the even more specific
guidance the Supreme Court has provided about § 3661's application in the § 924(c)
context. In United States v. Watts, the Court read § 3661 to permit a sentencing court to find
by a preponderance of the evidence that the defendant engaged in the conduct alleged in a §
924(c) charge—even though he was acquitted on that charge—and then use that finding to
enhance his sentence for the underlying crime of violence. 519 U.S. at 156-57, 117 S.Ct.
633. And given that, one might well ask this: How can it be that § 3661 authorizes a
sentencing court to consider facts related to a defendant's § 924(c)acquittal when fashioning
a sentence for the underlying crime of violence but not facts related to his §
924(c)conviction and sentence?

If anything, the case for applying § 3661 would seem a good deal more compelling here
than there. Afterall, even:if-§ 3661 allows the practice in Watts one could debate whether
the Constitution prohibits it, forbidding courts {at least usually) from imposing greater
punishments that depend on facts neither admitted by the defendant nor found by a jury. See
Alleyne v. United States, — U.S. 133 8.Ct. 2151, 2160-63, 186 L.Ed.2d 314 (2013);
Rita v. United States, 551 U.S, 338, 373, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007) (Scalia,
j., concurring in part and concurring in the judgment). Meanwhile, no one has identified

 

1183 #1183 any constitutional imperative that might prevent sentencing courts from applying §
3661 to reduce crime of violence sentences in light of simultaneously issued § 924(c)
sentences, For that matter, in its briefs to this court the government doesn't even mention §
3661 or any of the Supreme Court's guidance about its scope or the tradition it codifies.

#

Still, that's just the beginning of the government's troubles. While § 3661 explains what a
district court may consider at sentencing, 18 U.S.C. § 3553(a) describes what a district court
must consider when sentencing for crimes that lack a mandatory sentence prescribed by
statute—-crimes Hike Mr. Smith's underlying § 1951 robbery convictions. In what's often
called its parsimony principle, § 3553(a) directs courts to “impose’a sentence sufficient, but
not greaterthai necessary, to comply” with several (admittedly incommensurate) policy
goals. Goals including a just punishment, adequate deterrence, and protection of the public.
And here again it is difficult to reconcile the government's insistence that district courts
must categorically ignc | Download | fa Check if overturned statute's demands.

SMT
1

casetext [sear all cases and statutes... x | Search

 

 

 

Help signin

 

 

 

find that the length of the public's guaranteed protection from a defendant thanks to a
mandatory § 924(c) sentence informs its analysis of the public's unmet need for further
protection when it comes to sentencing the defendant for his related crime of violence.
After all, the marginal benefit for public protection may appear quite different when a
defendant is 23 years of age—as Mr. Smith is now—and only recently removed from
criminal conduct compared to when he is 55 years old and 35 years removed from his last
criminal act—as Mr. Smith will be, approximately, when his mandatory § 924(c) sentences
end. Cf Miles D. Harer, Fed. Bureau of Prisons, Recidivism Among Federal Prisoners
Released in 1987, at 3, 12 (1994) (reporting recidivism rates “inversely related to age at
release”).

Tn fact, sentencing courts routinely consider facts just like these. They routinely consider
the impact of a sentence already issued for one count of conviction when trying to
determine the appropriate punishment under § 3553(a) for a related count of conviction.!
Neither does the government dispute the propriety of the practice. To the contrary, the
government expressly concedes that district courts normally may find “other sentences”

i184issued for related counts of conviction relevant *1184 when applying “ § 3553(a)'s broad

categories of consideration” to ascertain an appropriate punishment for a remaining count
of conviction. Gov't Br. 29.

1 See, eg., Pepper, 131 8.Ct. at 1251; Greenlaw v, United States, 554 U.S. 237, 253-54, 128
$.Ct, 2559, 171 L.Ed.2d 399 (2008); United States v. Vidal-Reyes, 562 F.3d 43, 49 n, 4 (Ist
Cir.2009); United States v. Bay, 820 F.2d 1511, 1514 (9th Cir. 1987) (a sentencing court is not
required to “evaluate the gravity of each separate crime upon which a conviction was obiained,
and then select a punishment that would be appropriate for each if considered independently of
any other crimes.”); of United States v. Yeje-Cabrera, 430 F.3d 1, 15 (1st Cir.2005) (forfeiture
order part of sentencing package); United States v. Teel, 691 F.3d 578, 585-86 (Sth Cir.2012)
(bribery and fraud prison terms); United States v. Flaschberger, 408 F.3d 941, 943-44 (7th
Cir.2005) (restitution order); United States v. Noble, 299 F.3d 907, 910 (7th Cix.2002} (cocaine
possession and conspiracy prison terms); United States v. Horob, 735 F.3d 866, 871 (9th
Cir.2013) Gdentity theft mandatory minimum prison term); United States v, Jefferson, 308
Fed. Appx. 2, 4 (7th Cir.2009); United States v. Hamilton, 323 Fed. Appx. 27, 31 (2d Cir.2009).
See generally 12A Beth Bates Holliday, Cyclopedia of Federal Procedure § 52:10 Gd
ed.2014).

tk

So where does that leave us? Under a longstanding American tradition embodied in § 3661
and § 3553(a), federal courts seeking a just sentence may look to the whole of the
defendant's person, character, and crimes. As part of this tradition, sentencing courts may
examine and consider the impact of contemporaneously issued sentences.

The government replies that two subsections lurking within § 924(c) itself undo this
tradition when it comes to gun charges. But while more specific statutory terms surely can
trump more general statutory guidance, neither will we lightly assume Congress intended
radical change to historical sentencing practices. After all, “Congress ... does not alter the
fundamental details of a regulatory scheme in vague terms or ancillary provisions--~it does
not, one might say, hide clenhants in mouseholes.” Whitman v. Am. Trucking Ass'ns, Inc.,
531 US. 457, 468, 121 @@ Download Pa Check if overturned ‘son v PPG Indus.,

Inc., 446 U.S. 578, 602, 100 S:Ct 1889; 64 Libd.2d'525 (1Y80) (Rehnquist, J., dissenting)
47

 
t

 

 

 

es casetext (search all cases and statutes... x | Search | Help Sign In

 

Sign Up

 

may take into consideration the fact that a watchdog did not bark in the night.”). A peek
inside the two subsections the government asks us to inspect, moreover, reveals none of the
radical change the government promises, only empty mouscholes.

The first subsection the government points to, 18 U.S.C. § 924(c}\(1}(D) Gi), states that
mandatory minimum gun setitences may not run ‘concurrently with “any other term of
imprisonment imposed on the” defendant, including any prison term imposed for. the
defendant's underlying crime of violence, Plainly, this language ensures that‘convictions on
gun charges and crimes of violence run consecutively even if the district court might find
justice better: served by concurrent sentences. In'this way, the statute clearly does alter the
normal operation of § 3553's parsimony principle: consecutive sentences must be issued
even if the district court thinks concurrent sentences sufficient to meet § 3553(a)'s policy
objectives.

But more than this § 924(c)(1)(D)(ii) does not purport to do. It does not say that in
calculating the length of a (consecutive) crime of violence sentence a district court must
ignore the length of the mandatory minimum gun sentence. It does not limit the factors the
court may and must consider when setting a sentence for the crime of violence. It does not
increase the penalties for the underlying crime of violence. In fact, it does not say anything
about how the underlying crime of violence must be punished, about what the “other term
of imprisonment” must be. The statute leaves that task to the usual sources of sentencing
law outside § 924(c), including § 3661 and § 3553. Section 924(c)(1)(D)}(ii) says simply
that § 924(c)'s mandatory minimums must run consecutively to “any other term of
imprisonment.” And that means any other term of imprisonment.

Our thoughtful colleague in dissent disputes none of this. Instead, he joins the government
in relying on a second subsection, 18 U.S.C. § 924(c)(1)(A). Our colleague insists his
provision “unambiguous{ly]” and “plain{ly]” withdraws the district court's normal
sentencing powers. Dissent at 1194-95, But, respectfully, we don't see how this subsection

1185is any more *1185 telling than the last. This subsection says simply that “in addition to the
punishment provided for” the defendant's underlying offense (in Mx. Smith's case, robbery),
a defendant must be sentenced to “a term of imprisonment of not less than” a certain
specified number of years for.his gun offense.

By its plain terms, this language ensures that a § 924(c) gun sentence is indeed a mandatory
minimum sentence, This language explains that the defendant's prescribed sentence for his
gun use must be at least a certain number of years (“not less than ...”) and must be joined
with or added to (come “in addition to”) the sentence provided for his underlying offense.
In this way, the statute clarifies, too, that where courts once often thought a robbery or drug
transaction involving a gun constituted a single punishable offense, now two separate
statutory offenses exist to be punished, And the subsection guarantees that-—-whatever the
defendant's sentence for his underlying offense—he will at feast and always serve a certain
number of years for his gun crime,

But while doing all this, the subsection says nothing about the quantum of punishment a
defendant should receive for his underlying offense. Instead, the provision speaks of its
mandatory minimum gun sentences as coming “in addition to the punishment provided ” for
the underlying offense. So it is the statute here (again) takes it as given that the proper scope

of punishment for a de: q_ ne other lawful

(i Download = Pa Check if overturne
source. And, Of COULSC, sic: stcarenr nesses mame y nana reenay anne yy 1951), combined

57

 
t

 

Search

 

 

Se casetext (search all cases and statutes... 2x |

Heip Sign In

 

 

including his § 924(c) gun convictions and sentence.

Put differently, § 924(c)(1)(A) serves to ensure sentences for gun use are indeed mandatory
and minimum ones. It requires specific prison terms for using or carrying a firearm and
requires those terms to be served “in addition to”—-joined with, added to— whatever
punishment is “ provided ” by other laws for a defendant's underlying offense. As

significant as all this may be, it does not go so far as to “provide” the sentence or sentencing
procedure for a defendant's underlying offense. Nothing in the subsection purports to
displace traditional sentencing laws and practices with respect to that conviction. There are
no elephants hiding here.

1s

That the government wishes us to impress on § 924(c)} a good deal more than that its text
will sustain finds further confirmation from a statutory cousin. In the identity theft context
Congress has altered traditional sentencing practices in the very way the government now
wishes us to alter them in the gun use context. Congress has acted in the identity theft
context plainly and unmistakably. All this strongly suggests that the first branch knows
exactly how to alter traditional sentencing practices when it wishes, that when it does so it
does so in ways and places clear enough for all to see—and that it has done nothing of the
kind in § 924(c).

Just as § 924(c) makes it a crime to use firearms “during and in relation to” crimes of
violence, [8 U.S.C. § 1028A criminalizes identity theft “during and in relation to” certain
enumerated felonies. Like § 924(c)(1)(A), § 1028A(a) specifies that the penalties for the
crime it creates come “in addition to the punishment provided for” the underlying offense.
And like subsection (c)(1}(D)(ii) of § 924, subsection (b)(2) of § 1028A provides that

1186certain mandatory minimum prison terms for identity theft must run consecutively to *1186
any other term of imprisonment for the underlying felony conviction. Many courts have
recognized the generally paraliel construction of these statutes. See, e.g., Vidal~Reyes, 562
F.3d at 51-52; United States y. Magussouba, 619 F.3d 202, 206 (2d Cir.2010); United States
v Jenkins—Watts, 574 F.3d 950, 970 (8th Cir.2009). See generally Molly Booth, Comment,
Sentencing Discretion at Gunpoint: How To Think About Convictions Underlying § 924(c)
Mandatory Minimums, 77 U. Chi. L.Rev. 1739, 1746-48 (2010).

But after subsection (b)(2), § 1028A veers off in a different direction, adding something
new and telling in subsection (b)(3). There the statute provides that

in determining any term of imprisonment to be imposed for the felony during which the
[identity theft occurred], a court shall not in any way reduce the term to be imposed for
such crime so as to compensate for, or otherwise take into account, any separate term of
imprisonment imposed or to be imposed for a violation of this section[.]

By its plain terms, this language prohibits a district court from considering any sentence
imposed under § 1028A when sentencing the defendant for his underlying felony.

Here, then, is exactly the language the government wants to read into § 924(c). It is clear
and unqualified. Proof that Congress knows exactly how to strip district courts of their
traditional sentencing discretion when it wishes to do so. Further proof too that § 924(c)
lacks any such command. After all, it is axiomatic that such notable linguistic differences in
two otherwise similar s Download pa Check if overturned aces in mearing.
See, e.g., United States oooccccpececeeite usr tinarrnarccatasnerpaeeen, 10 L.Ed.2d 640
6/17

 
 

 

 

Help = Sign In

ee casetext [ searen all cases and statutes... x | Search

 

 

“two statutes may be similar in language and objective, we must not fail to give effect to the
differences between them,”), And here the difference in language is unmistakable. So much
so that if we adopted the government's reading of § 924(c) as imposing a categorical bar on
considering mandatory gun prison terms when sentencing for underlying crimes, we'd
surely have to read the virtually identical language of § 1028A in parallel fashion-—and in
this way render subsection (b)(3) superfluous, itself always a disfavored result in the
business of statutory interpretation. See, e.g., TRW Inc. v. Andrews, 534 U.S. 19, 31, 122
S.Ct. 441, 151 L.Ed.2d 339 (2001)

2 Underscoring the point is how courts have interpreted § 1028A(b)(3). At least two circuits
have held that subsection (b)(3)'s language does only what it says—preventing a sentencing
court from taking account of § 1028A's mandatory minimums when considering a sentence for
predicate offenses, but permitting sentencing courts to consider § [028A mandatory minimums
when sentencing for offer convictions that don't qualify as predicate offenses. Midul-—Reyes,
562 F.3d at 56; United States v. Wahid, 614 F.3d 1009, 1013-14 (9th Cir.2010). In reaching this
conclusion, these courts have expressly rejected the government's argument, which it ventures
again here, that the statute's “consecutive sentence requirement” effectively forbids sentencing
judges from considering the length of the mandatory minimum when determining the term of

imprisonment for all accompanying counts of conviction. See Vidai-Reyes, 562 F.3d at 52-53.

Neither does the government's response help its cause. The government doesn't dispute that
§ 1028A parallels § 924(c) in many ways. It doesn’t dispute that the differences between
these two similar statutes suggest differences in meaning, It doesn't dispute that its reading
of § 924(c) would, by parallel application in § 1028A, render § 1028A(b)(3) superfluous.

1187Instead*1187 the government observes that § 1028A was passed in 2004, many years after §
924(c), and from this the government surmises that § 1028A(b)(3) was “likely drafted in
response to earlier attempts by defendants in the § 924(c)} context to do what [Mr.] Smith is
doing here.” Gov't Br. 29. But the government's musings here are no more than that: the
government nowhere seeks to document its guesswork about Congress's imagined
collective purpose. And even if the government could document its guesswork, it would
hardly help its cause. Even supposing Congress intended § 1028A(b)(3) to say what it
believed § 924(c) meant to say all along, that would serve only to prove that Congress itself
realizes § 924(c)'s words do not prevent sentencing judges from considering mandatory
minimum sentences. It would highlight, too, the fact that Congress has been on notice of
this issue for many years and declined to modify § 924(c) even as it has chosen to adopt §
1028A(b)(3) and amend § 924(c) in various other ways. See Act of Oct. 6, 2006, Pub.L. No.
109-304, § 17(d)(3), 120 Stat. 1485, 1707 (2006); Act of Oct, 26, 2005, Pub.L. No. 109—
92, § 6(b), 119 Stat.2095, 2102 (2005); of; Ressam, 553 U.S. at 277, 128 S.Ct. 1858 (“While
it is possible that this omission was inadvertent, that possibility seems remote given the
stark difference that was thereby introduced into the otherwise similar texts....”), In any
event, we are of course bound by the language Congress actually employed in § 924(c)—
not by the (conjectured) aims of a subsequent Congress drafling a different statute decades
later. See Bruesewitz v. Wyeth LLC, ~—- U.S, ——, 131 S.Ct. 1068, 1081-82, 179 L.Ed.2d 1
(2011); United States v. United Mine Workers of Am., 330 U.S, 258, 281-82, 67 $.Ct. 677,
9} L.Ed. 884 (1947).

ou ot 1 a

(GG Download ‘league offers

Recognizing the weaki ;
fa Check if overturned i} to § 1028A merely

another of his own dev
to underscore the point it already made in ‘subsection (b)(2). Sometimes, our colleague

 

TA?

 
1

 

 

Sy casetext (search ail cases and statutes... x |

 

search | Help Sigh In

~~ democratic authority requires unelected federal Judges to exercise great caution before
declaring the words enacted by the people's representatives to be superfluous. As the
Supreme Court has (repeatedly) instructed, “[i]t is our duty to give effect, if possible, to
every clause and word of a statute” and we should be “reluctant to treat statutory terms as
surplusage in any setting.” Duncan v. Walker, 533 U.S. 167, 174, 121 $.Ct. 2120, 150
L.Ed.2d 251 (2001) (internal quotation marks and brackets omitted), In fact, the Court has
called this a “cardinal principle” of statutory construction. Jd. Our reading of § 1028A
abides these directions and affords meaning to all of Congress's words while our respected
colleagues! reading does not, effectively leaving an entire statutory subsection with nothing

to do?

3 Neither, for that matter, does the legislative history our colleague points to license reading
plain statutory terms out of the law. It merely offers an overview of § 1028A's provisions and
remarks unremarkably that they are meant “to ensure the intent of [the] legislation is carried
out.” ELR.Rep. No. 108-528, at 10 (2004), reprinted in 2004 U.S.C.C.A.N. 779, 783-86.

*

So far we've consulted the traditional statutory sentencing structure in § 3661 and §
3553(a), the specific language of § 924(c) itself, and a close legislative cousin im § 1028A.,
All point against the government. But what if we broaden our view still further and ask

118sabout those who ventured down this road before us? Have #1188 they found the enormous
change to traditional sentencing principles hidden in § 924(c) that we cannot find? The
answer does little to help the government's cause,

Take the sentencing commission. It isn't necessary for us to decide what deference (if any)
this court owes the commission's interpretations of sentencing statutes. For our present
purposes it is surely notable, however, that those appointed by Congress to advise the
federal courts on their sentencing responsibilities don't seem to read § 924(c) as the
government proposes. The advisory sentencing guidelines expressly state that a § 924(c)
sentence should influence (and serve to reduce) a sentencing court's calculation of the
guidelines range for the underlying offense in at least one way. When a § 924(c) sentence
exists, § 2K2.4 advises district courts not to apply certain otherwise available enhancements
for the defendant's underlying criminal conduct. Applying weapon enhancements while also

 

sentencing under § 924(c) would amount to “duplicative punishment” in the commission's
view by counting the defendant's weapon use twice. See U.S. Sentencing Guidelines
Manual app. C, amend. 599; id, § 2K2.4 cmt. n.4. If, as the government supposes in this
appeal, the statute's text barred district courts from considering § 924(c) punishments when
issuing sentences for underlying offenses, the guidelines' concern about double-counting

 

would violate this textual command. After all, the government tells us a district court may
never consider a § 924(c)} sentence when fashioning a sentence for the underlying crime—
precisely what the Sentencing Commission in § 2K2.4 says a district court ought to do?

4 The dissent suggests the government's reading of § 924(c) might be reconciled with § 2K2.4 if
the guideline is interpreted to permit considering the § 924(c}conviction alone, apart from the
accompanying sentence. See Dissent at 1196. But of course § 2K2.4 fears duplicative
punishment and does so only because the § 924(c) conviction comes with a prison sentence

attached. : ,
(i Download = pa Check if overturned _

an?
 

 

Help Sign in

<a casetext [ sear all cases and statutes... x | | Search

 

 

disregard § 924(c) mandatory minimums when fixing related prison sentences. In fact, §
5Gi,.2(a) does no such thing, That provision merely advises that mandatory minimum
sentences like those found in § 924(c) should “be determined by that statute and imposed
independently” of other sentences. So a § 924(c) gun sentence should be determined by the
ininimums prescribed in that statute rather than using a § 3553(a} analysis (no surprise there}
and should ran consecutively to any other sentence imposed for the underlying crime (no
surprise there either). Absent in § 5G1.2(a) is any suggestion that the sentence for the
underlying crime rust be calculated without reference to the existence of the § 924(c)}
sentence. See United States v. Rodriguez, 112 F.3d 26, 30 (Ist Cir. 1997); Vidal-Reyes, 562 FAd
at 55. Indeed, the applicable note confirms that § 5G1,2{a) only requires that § 924(c)'s
mandatory minimum “be imposed to run consecutively to any other term of imprisonment.”
U.S. Sentencing Guidelines Manual § 5G1.2 cmt. n.2. Here again there is no effort to control

or dictate what that “ary other term of imprisonment” should be,

Next consider the case law, The government argues before this court that § 924(c)(1)(A)
and (c)\(L)(D)Gi) radically limit district courts' traditional discretion to fashion punishments
for underlying offenses that are both condign and fully considered. Yet for years the
government has suggested just the opposite—contending in case after case that district

 

courts may and should consider § 924{c) sentences when sentencing for related crimes. And
court after court has agreed,

Many cases arise this way. In light of § 924(c)}'s mandatory minimum for a gun charge, the
district judge decides that a relatively modest sentence for the underlying crime of violence
(or drug offense) would serve § 3553(a)'s parsimony principle. Then the court of appeals
1iggoverturns *1189the § 924(c) conviction and, despite the defendant's protests, permits the
district court to revisit and adjust upward its sentence for the underlying crime. At no point
in this process does the government say what it says here—that it would be entirely wrong
for a district court to assess the impact of the § 924(c) sentence when sentencing for the
underlying offense under § 3553(a), Instead, the government says of course the district
court properly considered the § 924(c) sentence in its original § 3553(a) sentencing analysis
for the underlying crime. And the government says of course the district court on remand
should now account for the fact that the § 924{c) sentence is gone. The government says all
this even when the district court in the initial sentencing proceeding offered no hint that the

 

defendant's mandatory § 924(c) sentence influenced its sentence for the underlying crime.

Typically, the government's argument goes like this: “[T]he fact that the District Court
imposed separate sentences on [the defendant] for each count of conviction did not diminish
their legal relatedness....” > And typically the courts of appeals respond with a remand for

resentencing like this: “Clearly, the § 924(c) offense and the underlying offense are
interdependent and result in an aggregate sentence, not sentences which may be treated

discretely.” ®

5 Brief for the United States of America at 18, Rodriguez v. United States, 116 F.3d 1002 (2d
Cir,1997) (No, 96-2763}, 1996 WL 33667818; see also Final Brief and Addendum for
Appellee at 18, United States v Townsend, 178 F.3d 558 (D.C.Cir. 1999) (No, 98-3041), 1998
WL 35240367 (“{ T]he inter-dependency between § 924(c) and [the guidelines calculation for

the underlying drug offense] results in an aggregate sentence for drug convictions and

 

simultaneous § 924(c) convictions, not separate and distinct sentences for each violation.”);
Brief of Plaintiff-A nnellee. TInited States of America at £9 Tantted States » Watidins, 147 F.3d
(@ Download = pa Check if overturned

9/t7
 

Heip Sign In

Search

 

 

ez casetext [sear all cases and statutes... x |

 

 

6 United States y. Mendoza, 118 F.3d 707, 710 (£0th Cir 1997); see also United States v.
Townsend, 178 F.3d 558, 568 (D.C.Ciz, 1999) (“[A] mandatory [§ 924(c) ] sentence may
influence the sentence imposed on other counts.”); United States v. Rodriguez, 112 F.3d 26 (1st
Cir.1997); United States v. Mata, 133 F.3d 200 Qd Cir, 1998); United States v. Davis, 112 F.jd
118 (3d Cir.1997); United States v Smith, 115 F.3d 241 (4th Cir.1997); United States v.
Rodriguez, 114 F.3d 46 (Sth Cix.1997); Pasquarilie v. United States, 130 F.3d 1220 (6th
Cir.1997); United States v. Sith, 103 F.3d 531 (7th Cit.1996), Gardiner v. United States, 114
F.3d 734 (8th Cir. 1997); United States v. McClain, 133 F.3d 1191 (9th Cir 1998); United States
v. Easterling, 157 F.3d 1220 (LOth Cir. i998), United States v. Watkins, 147 Fad 1294 (11th
Cir. 1998).

That in all these cases stretching back nearly twenty years no one has found anything

cowled within § 924(c) to prohibit district courts from accounting for a § 924(c) sentence

when fixing the length of a related sentence—-that the government itself has previously

argued that the relevant statutes allow district courts just this discretion—surely counts as

further evidence that the government's current interpretation of § 924(c) is, well, rather
1190remarkable.’ #1190

? ‘The dissent suggests that the weapon enhancement provision in § 2K2.4 “explains” why
district courts may reconsider underlying offense sentences upon a defendant's successful
challenge to a § 924(c) conviction. As the dissent notes, once the § 924(c) conviction
evaporates applying a weapon enhancement for the underlying offense no longer threatens to
count the same conduct twice. See Dissent at 1196 n. i. But none of this helps the dissent's
cause, Even if true, it still implies that a § 924(c) punishment may be considered at sentencing
for an underlying offense. Besides, in truth, these cases generally don't restrict the sentencing
judge's discretion at resentencing solely to applying the weapon enhancement. See, e.g.,
Townsend, 178 F.3d at 568 (collecting cases).

Of course and as our dissenting colleague rightly notes, a handful of recent cases from
outside the resentencing context do adopt the government's (current) view that § 924(c)
mandatory minimums may never influence the sentence for an underlying crime. See
Dissent at 1195.8 Yet many others expressly reject just this line.” Neither do we find the
dissent's handful of cases persuasive on their own terms. They are often terse to the point of
being summary (one contains two paragraphs of reasoning, another four). None pauses to
consider the import of § 3661. None addresses § 924(c}'s demand only that its sentences run
consecutively to any other sentences, in addition to whatever punishment is “provided for”
underlying offenses, without purporting to provide that punishment itself or affect its
length. All overlook § 1028A, failing to consider the fact their interpretations of § 924(c)
effectively render § 1028A(b}(3) superfluous. None repudiates (or even mentions) the many
cases—including cases from these very samme courts—treating § 924(c) and underlying
sentences as properly interrelated when the government seeks resentencing after the
defendant's § 924(c) conviction is vacated. One case even seems to treat the sentencing
guidelines as binding rather than advisory.

3 See, e.g. United Si 7 fee mene gem wwe" tates vy. Chavez,
549 F3d 119, 133. Download =a Check ifoverturned 34 95 (in
Cir.2007); United States v. Hatcher: 501 F.3d 931, 933 (8th Cir 2007); United States v. Powell,

10/17

 
@

ee

 

 

 

casetext [seas all cases and statutes... ax | | Search | Help Signin

 

9 See, e.g., United States v. Webster, 54 F.3d 1, 4 (ist Cir, 1995) (“[[jn departing from a guideline
sentence the district court is free to exercise its own judgment as to the pertinence, if any, of a
related mandatory consecutive sentence [under § 924(c) }.”); Franklin, 499 F.3d at 587-89
(Moore, J., concurring in the judgment); United States v. Ezell, 417 PSupp.2d 667, 678
(E.D.Pa.2006), aff'd on other grounds, 263 Fed. Appx. 70 Gd Cir.2008); Angelos, 345
F.Supp.2d at 1260; United States v. Ciszkowski, 430 F.Supp.2¢ 1283, 1288 (M.D.Fla,2006),
aff'd on other grounds, 492 F.3d 1264, 1271 (11th Cir.2007); United States v, Roberson, 573
F.Supp.2d 1040, 1050-51 (N.D.IIL2008); United States v. Barton, 442 F.Supp.2d 304, 303-04
(W.D. Va.2006); United States v, Bailey, No. CR 12-4083-MWB-2, 2013 WL 4735697
{N.D.Jowa Sept. 3, 2613).

Neither can anyone be expected to remain insensible to the anomaly the government's
notably inconsistent advocacy on this issue would seem to invite. On the one hand, the
government seems to think that when a sentencing judge shows any sign of accounting for §
924(c) by reducing prison time for an underlying offense, it can object and require the latter
sentence to be independently calculated (and in all likelihood longer). On the other, the
government presumably wishes to preserve the option to insist on the recalculation (and in
all likelihood the lengthening) of underlying offense sentences should any § 924(c)
convictions be overturned, because whether or not the sentencing court showed any sign of
doing so it did consider the § 924(c) sentence in its § 3553(a) analysis for the underlying
crime, But it seems to us that district courts either may lawfully consider § 924(c) when
sentencing for underlying offenses under § 3553{a) or they may not. Surely (hopefully) the
government does not mean to suggest a district court may consider a § 924(c) sentence only
when that helps it win longer prison terms.

se

With so much against it in the text and structure of the relevant statutes, with so little

1191 support from administrative or case law authorities, the government is left with *1191a
vague purposive argument. Because Congress meant to be “severe” in punishing § 924(c)
for gun convictions with long mandatory minimum sentences, we should also ensure
“severity” by precluding district courts from taking § 924(c) sentences into account even
when they are engaged in sentencing for separate convictions under § 3661 and § 3553(a).
Cf. Dissent at 1194-95. If there's any doubt about how best to interpret § 924(c), we should
opt for the more severe option to effect (presumed) congressional intent: a sort of rule-of-
severity interpretive canon, if you will.

This suggestion commits the logical mistake of overgeneralization. Because the statute may
command severity in one way (lengthy mandatory minimums for gun convictions) the
government surmises we should be severe in another way too (upending normal sentencing
procedure for related crimes). But that much doesn't follow, Rather than attempt to divine
some abstract purposes the government surmises Congress sought to achieve and then force
all the statute's provisions into their service, courts owe respect first and foremost to “the
means [Congress] has deemed appropriate, and prescribed, for the pursuit of those
purposes.” MCT Telecomm'ns Corp. v. Am. Tel. & Tel. Co., 512 U.S. 218, 23h n. 4, 114 S.Ct.
2223, 129 L.Ed.2d 182°" 8 ™ ON oo i single purpose
unrelentingly. In the re (@ Download =P Check ifoverturned and seek to balance
disparate interests. And it's hardly strange to think that Congress ‘might have wished to

1117
 

 

eZ casetext Search all cases and statutes... 2x |

Search Help Sign fa

Governors v. Dimension Fin. Corp., 474 U.S, 361, 374, 106 S.Ct. 681, 88 L.Ed.2d 691
(1986) (“Invocation of the ‘plain purpose’ of legislation at the expense of the terms of the

 

 

 

statute itself ... prevents the effectuation of congressional intent.”); Genova v. Banner
Health, 734 F.3d 1095, 1099 (10th Cir.2013) (“[OJne can go badly awry assuming ... that
whatever might seem to further a statute's primary objective must be the law.” (citation and
quotation marks omitted)).

Besides, even if the government's arguments about the import of § 924(c)(1)(A) and (¢)(1)
(Di) might be thought by others to contain some ambiguous force we have failed to
appreciate fully, we don't default to a presumption of severity but to the rule of lenity. The
rule of lenity dictates that any doubts at the end of a thorough statutory investigation must
be resolved for the defendant, any tie must go to the citizen, not the state. In our legal order
it is not the job of independent courts to bend ambiguous statutory subsections in
procrustean ways to fit the prosecutor's bill. See, e.g., Bifulco v. United States, 447 USS.
381, 387, 106 S.Ct, 2247, 65 LEd.2d 205 (1980); United States v. R.L.C., 503 U.S. 291,
305-06, 112 S.Ct. 1329, 117 L.Ed.2d 559 (1992), United States v. Universal CLT, Credit
Corp., 344 U.S. 218, 221-22, 73 S.Ct. 227, 97 L.Ed. 260 (1952),

The government's contrary argument brings to mind Kimbrough v. United States, 552 U.S.
85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007). There the trouble began when Congress set
minimum and maximum sentences for cocaine offenses at a 100:1 powder-to-crack ratio.
From this fact, the government inferred that courts sentencing between the minimum and
maximum had to use the same 100:1 ratio. Though nothing in the statutory text compelled
such a result, the government argued that anything less would've offended Congress's
overarching (if unexpressed) purpose. The Supreme Court rejected that view emphatically

1192 because it “lack[ed] grounding” in the statutory text. *1192 552 U.S. at £02, 128 S.Ct. 558.
The statute in that case set sentencing floors and ceilings using a 100:1 ratio but said
“nothing about the appropriate sentences within these brackets” and left those matters to the
normal operation of § 3661 and § 3553(a). 7d. at 102-03, 128 S.Ct. 558. Exactly the same
holds true here. The statute in our case sets sentencing floors for gun crimes under § 924(c).
We respect and enforce that direction. But nothing in § 924(c) speaks to the length of
sentence a district court must issue for an underlying crime or the factors it may or must
consider. The sort of restrictions the government seeks simply lack grounding in statutory
text, 1°

tO [t may pose a nice question, too, just how far Congress may go, consistent with the
Constitution's guarantees, in forcing a sentencing judge to disregard undisputed facts about a
defendant, See Pepper 131 S.Ct. at £240 (noting that “both before and since the American
colonies became a nation,” courts have had “wide discretion in the sources and types” of
information used to assist at sentencing). But, happily, it is a question we need not answer in

this case because, as we've seen, nothing in the text of § 924(c) compels such a result.

 

*

 

Having said so much to this point we should take care to emphasize what we have not said.
If sentencing judges may take § 924(c) sentences into account when sentencing for
underlying offenses, the dissent seems to worry as a pragmatic matter that nothing will
recause they think

prevent them from issu :
f& Download | Check if overturned .
the mandatory § 924(c¢, e punter LBS os syaasatanen,, MOothing we've said

(217
 

Search

 

xy casetext ( search all cases and statutes... x |

 

 

Help Sign In

 

has prescribed. In this appeal, we recognize instead and only that the length of a § 924(c)
sentence can at least sometimes bear legitimate relevance to the sentencing considerations
(like the time needed to ensure the protection of the public) that Congress has statutorily
directed courts to consider when sentencing for the underlying crime.

Even here our point is exceedingly narrow. We don't mean to suggest that a district court
must reduce a defendant's crime of violence sentence in light of a related § 924(c) sentence.
We don't even mean to suggest a sentencing judge should determine what bottom-line
aggregate sentence best serves her understanding of a just punishment for all of the
defendant's crimes and then adjust the individual sentences to achieve that result. Instead,
we acknowledge simply that a district court may at least sometimes find the length of a §
924(c) sentence relevant to the sentencing factors Congress has expressly directed it to
consider when sentencing for an underlying crime. The government admits that a district
court generally may find “other sentences” it has issued for related counts of conviction
relevant when applying “ § 3553(a)'s broad categories of consideration” to ascertain an
appropriate punishment for a remaining count of conviction. Gov't Br. 29. Today we hold
only that nothing in § 924(c) upends this traditional principle.

To be sure, allowing district courts to consider a § 924(c) conviction and sentence for
proper purposes cannot guarantee that none will ever consider a § 924(c) conviction and
sentence for improper purposes. But that sort of problem is always present at sentencing —
it's always possible courts might reduce or increase a sentence for reasons not authorized by
law. And the solution for that problem is already in hand: we engage in appellate review of

1193sentences to guard *1193 against such abuses of discretion. See18 U.S.C. 3 3742, Courts of
appeals are fully empowered to intervene when a district court bases a sentence solely on
hostility to Congress's laws (including § 924(c)) rather than a good-faith application of
Congress's laws (including § 3553(a)), or when a court's attempts to apply sentencing law
yield a result outside the realm of the reasonable. See, e.g., Gall vy United States, 552 US.
38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). |!

11 So, for example, we suspect it will be a good deal harder for a judge striving to follow §

 

3553(a) to sustain a sincere judgment that zero years provides “sufficient, but not greater than
necessary” punishment for an underlying offense when the § 924{c) gun sentence is 5 years—
as in our cofleague's hypothetical example—than when it's the 35 years Mr. Smith faces or still
longer terms defendants in other cases have confronted. See Dissent at 1194. And on appeHate

review, such a judgment (whether sincere or not) might again be harder to sustain.

Worries that district courts might abuse the discretion afforded them by law may be reason
enough to permit appellate review, but they aren't reason enough to withdraw that discretion
in defiance of the plain text of the relevant statutory authorities. Maybe we can debate
whether in other areas the law is or should be written with an eye to the likely reaction of
the “bad man.” Compare Oliver Wendell Holmes, Je., The Path of the Law, 10 Harv. L.Rev.
457, 459-61 (1897) (suggesting yes), with H.L.A. Hart, The Concept of Law 40 3d
ed.2012) (suggesting no), But surely we have not yet arrived at the day when appellate
judges feel the need to adorn sentencing statutes with new language of their own hand out

of concern for the “bad district judge.” ?

{2 Download | Ba Check if overturned

13/17

 
 

x | Search

act jUdBE,” alter All; could just as casily reduce

 

 

Help — Sign In

a casetext { search all cases and statutes...

  

 

 

"a hefle to address the perceived proble
the sentence for an underlying crime out of sheer dislike of § 924(c)—or for any number of
impermissible reasons—all while insisting on the record that his decision was influenced only

by lawful factors.

*

At the end of this long road, it is apparent to us that nothing in current law prohibits a
district court's considering a § 924(c) conviction and sentence when seeking to assign a just
punishment for a related crime of violence. Sentencing in this context may proceed just as it
does elsewhere, with a humble recognition that “no more difficult task confronts judges
than the determination of punishment” and “[e]ven the most self-assured judge may well
want to bring to his aid every consideration that counsel for the accused can appropriately
tlo4urge.” Carter v, [inois, 329 U.S. 173, 178, 67 S.Ct. 216, 91 L.Ed. 172 (1946).)° #1194

{3 There remains one final matter we must address. Mr. Smith also argues the district court erred
by admitting testimony from a forensic firearm and toolmark examiner. Firearm tooimark
analysis has recently come under attack for depending on subjective judgment, rarely using
control weapons, and risking an observer effect. See, e.g., United States v. Taylor, 663
FSupp.2d £170, 1179 (D.N.M.2009); United States v. Green, 405 F.Supp.2d £04, 119-23
(D.Mass.2005); see also Nat'l Research Council, Strengthening Forensic Science in the United
States: A Path Forward 150-55 (2009). The probiem is, Mr, Smith made plain at oral
argument that he doesn't challenge the expert's admission in this case on substantive grounds:
he argues only that the district court should have held a hearing before allowing his testimony
rather than inviting the parties’ submissions on paper. But Mr. Smith identifies no evidence or
argument he wanted to place before the court in person that he wasn't able to put forth on
paper. If the district court erred at ali, then, Mr. Smith gives us no reason to think the error was
anything but harmless. And we won't require a new proceeding in the district court when
there's so little reason to doubt “the existing one reached the right result.” StorageCraft Tech.
Corp. v. Kirby, 744 F.3d 1183, 1191 (10th Cir.2014); see also Kinser v, Gehl Co, 184 Fad
1259, 1271-72 (10th Cir. 1999), abrogated in part on other grounds by Weisgram v. Marley
Co., 528 US. 440, 120 8.Ct O11, 145 L.Ed.2d 958 (2006).

The conviction is affirmed but the case is remanded for resentencing consistent with the
terms of this opinion. LUCERO, Circuit Judge, concurring in part, dissenting in part.

My colleagues ask: “Must a sentencing court studiously ignore one of the most conspicuous
facts about a defendant when deciding how long he should spend in prison?” (Majority Op.
1180.) That might be an interesting question to address, but as I see it, the real question
presented in this appeal is whether the plain language of 18 U.S.C. § 924(c) allows a trial
court to reduce a defendant's sentence for an underlying crime of violence based on
concems that the statutorily prescribed § 924(c) sentence is too harsh, Because Congress
has mandated that § 924(c) sentences be imposed “in addition to” the sentence for an
underlying crime of violence, I would answer that question in the negative.

Consider a district court judge who, after weighing the factors set forth in § 3553({a),
determines that a defendant convicted of robbery should be sentenced to five years'
imprisonment. Upon ar--"> naw bin latent ta jemana the aantenan the prosecutor interjects
that the defendant has; (@ Download a Check if overturned 4 in relation toa

crime of violence under § 924(c), which carries a five-year minimum. The judge any

 
 

 

 

Search Help Sign in

ee casetext [search all cases and statutes... xx |

 

 

the robbery sentence, the district court revises the robbery sentence down to zero.

Under these circumstances, no one would describe the § 924(c) sentence as having been
imposed “in addition to” the robbery sentence, as § 924(c)(1)(A) requires. Nonetheless, the
majority concludes that this type of procedure would not violate the text of § 924(c).
Because the unambiguous statutory language precludes such a result, [ respectfully dissent,

Mandatory minimum sentences contained in § 924(c) have been described as “extremely
severe,” United States v. T.M., 413 F.3d 420, 426 (4th Cir.2005), “draconian,” United States
vy. Hebert, 131 F.3d 514, 526 (Sth Cir, 1997) (DeMoss, J., dissenting in part), and “unjust,
cruel, and irrational,” United States v. Angelos, 345 F.Supp.2d 1227, 1263 (D.Utah 2004). It
is difficult to quibble with these statements. The Judicial Conference of the United States,
the U.S. Sentencing Commission, and the American Bar Association have all urged
Congress to reconsider the prudence of lengthy mandatory minimums. See United States v,
Bowen, No. CR-10-204, 2012 U.S. Dist, LEXIS 50670, at *24-44 (E.D.La. Apr. if, 2012)
(unpublished) (collecting commentary).

Despite the problems with § 924(c), “[i]t is well established that when the statute's language
is plain, the sole function of the courts—at least where the disposition required by the text is
not absurd—is to enforce it according to its terms.” First Nat'l Bank v. Woods (in re Woods),
743 F.3d 689, 694 (L0th Cir.2014) (quotation omitted). Mandatory minimums in § 924(c)(1)
(A) must be imposed “in addition to the punishment provided for [an underlying] crime of
violence or drug trafficking crime,” § 924(c)(1)(A), and “[nJotwithstanding any other
provision of law,” may not “run concurrently with any other term of imprisonment imposed
on the person, including any term of imprisonment imposed for the crime of violence or
l195drug trafficking crime during which the firearm *1195 was used, carried, or possessed,” §

924(c)(1)(D).

As the foregoing hypothetical illustrates, accepting Smith's argument would permit district
courts to reduce or even replace an otherwise proper sentence for an underlying crime of
violence based on the court's concern that the mandatory minimum is excessive. I agree
with the vast majority of circuits to have considered this issue that such a procedure violates
the unambiguous command that § 924{c) sentences be imposed “in addition to” the
sentence for an underlying crime of violence. See United States v. Chavez, 349 F.3d 119,
135 (2d Cir.2008) (“[A] sentencing court is required to determine the appropriate prison
term for the count to which the § 924(c} punishment is to be consecutive, and if the court
reduces the prison term imposed for that underlying count on the ground that the totai
sentence is, in the court's view, too severe, the court conflates the two punishments and
thwarts the will of Congress that the punishment imposed for violating § 924(c) be
‘addition [al]’ and ‘no[t] ... concurrent[ ].’ ”); United States v. Hatcher, 501 F.3d 931, 933
(8th Cir.2007) (sentencing court could not permissibly “conflate { } the sentences for the §
924(c) offenses and the related [underlying] crimes”); United States v. Franklin, 499 F.3d
578, 583 (6th Cir.2007) ( “This statutory language reflects the intent of Congress that the §
924(c)(1) sentence must be imposed ‘in addition to’ a reasonable guideline range
sentence.”); United States v. Roberson, 474 F.3d 432, 436 (7th Cir.2007) (“[T]o use the
presence of a section 924(c)(1) add-on to reduce the defendant's sentence for the underlying
crime would be inconsistent with Congress's determination to fix a minimum sentence for
using a firearm in [the rederluine crime > a0 alen Matted Stato Powell, 444

Fed. Appx. 517, 522 (3: (@ Download | ft Check if overturned roperly refused to

give any weight to the severity of the statutory minimum sentences for the $ 924(c) counts
{5/17
“

 

 

 

3 casetext ( search all cases and statutes... 2x

 

Search Help = Sign In

 

first sentenced for the underlying drug trafficking offense, without consideration for the
applicable consecutive sentences related to the firearm violations.”). But see United States
v. Webster, 54 F.3d 1, 4 (ist Cir.1995) (“[I]n departing from a guideline sentence the district
court is free to exercise its own judgment as to the pertinence, if any, of a related mandatory
consecutive sentence.”),

The majority cites to §§ 3553 and 3661, which set the general sentencing policies district
courts must follow. (Majority Op. 1181-84.) I agree that § 924(c) strays from these general
policies, and from our history of individualized judicial sentencing practices. (See Majority
Op. 1181-82.) But “specific statutory provisions prevail over more general provisions.”
United States v. Burke, 633 F.3d 984, 989 (10th Cir.201 1) (quotation omitted). And
Congress may impinge upon judicial discretion by setting mandatory minimums. See
United States v. Hatch, 925 F.2d 362, 363 (10th Cir.1991).

In addition to the general statutory provisions, the majority relies on 18 U.S.C. § 1028A,
another mandatory minimum that includes language similar to § 924{c), but adds the
proviso that “a court shall not in any way reduce the term to be imposed for [an underlying}
crime so as to compensate for, or otherwise take into account, any separate term of
imprisonment imposed or to be imposed for a violation of this section.” § 1028A()(3). If
the “in addition to” language contained in both § 924(c) and § 1028A were enough, the

1196majority concludes, this latter proviso would be superfluous. (Majority Op. #1196 1186-87.)
But Congress may include technically unnecessary language out of an abundance of caution
under the canon ex abundanti cautela. See Marx v. Gen, Revenue Corp., 668 F.3d 1174,
1183 (10th Cir.2011). Indeed, the legislative history of § 1028A indicates that Congress
directed the mandatory minimum to be imposed “in addition to any term of imprisonment
for the underlying offense,” and included subsection (b)(3) “to ensure the intent of th[e]
legislation is carried out.” H.R.Rep. No. 108-528, at 10 (2004), reprinted in 2004
U.S.C.C._A.N. 779, 785-86. That Congress chose a belt-and-suspenders approach in one
statute does not render suspenders alone insufficient.

Finally, the majority cites to a Guidelines application note, U.S.S.G. § 2K2.4, cmt. 1.4,
which provides that a sentencing enhancement for using a firearm should not be applied to
an underlying crime of violence if the defendant is also convicted under § 924(c). ( See
Majority Op. 1187-88.) | Whether this note is consistent with the statute is a reasonable
question, but not one before us. It may be that the application note permissibly allows for
consideration of a § 924(c)conviction rather than a § 924(c)sentence given that its treatment
of the enhancement does not vary based on which of § 924(c)'s several mandatory
minimum sentences applies. In any event, a Guidelines application note cannot trump plain
statutory language. See Dorsey v. United States, —- U.S. , 132 §.Ct, 2321, 2327, 183
L.Fd.2d 250 (2012).

 

1 The availability of this enhancement for an underlying crime of violence absent a § 924(c)
conviction explains most of the cases discussing the legal relatedness of the two charges. ( See
Majority Op. 1189 & n. 6.} These cases concern resentencing for defendants whose § 924{c)
convictions were vacated. See, e.g., United States v. Mendoza, 118 F.3d 707, 710 (10th
Cit, 1997), But see United States y. Watkins, 147 F.3d 1294, 1296-97 (Lith Cir. 1998} (holding
that the availability of the § 2D1.1(b}(1} enhancement is not “an integral component of the
court's jurisdiction to resentence on unchallenged counts” after a § 924(c) conviction is
vacated).

{2 Download 2 mi Check if overturned

i617

 
“4

 

GQ casetext [search all cases and statutes... 2x] Search

 

 

Help Signin

: crimes. The plain language of the statute, however, compels me to respectfully dissent.

 

 

Make your practice more Pricing About us
effective and efficient with ;
; Switeh Jabs

Casetext’s legal research

suite, Big firm Blog
Coverage Podcast

Get a Demo SmartCite News

Public records Twitter
Partnerships and Resources Facebook
Law school Linkedin
Bar associations Instagram

Help articles

Customer support

Contact sales
@ Recommend
Privacy

Terms

© 2019 Casetext Enc,

Casatext, Inc, and Casetext are not a law firm and do not provide legal advice.

WAT

 

 
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELWARE

UNITED STATES OF AMERICA
Y. : Docket Ne.: 2:17-CR-00197-001

RICHARD BOYLE

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing has been served this day via
first-class mail and/or hand delivery upon the following:

Honorable Gene E. K. Pratter
601 Market Street
Philadelphia, PA 19107

Robert Livermore

U.S. Attorney

Chestnut Street
Philadelphia, PA 19107

DATE: _December 20, 2019 By: s/ Nine V. Timer

NINO V. TINARI, ESQUIRE
Attorney for Defendant

1528 Walnut St, Suite 1212
Philadelphia, PA 19102

T: 215-790-4010/ F: 215-790-4002

Email: nino@ntinarilaw.com

19

 
